Exhibit 10.1

 

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10170 GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282

 

Highly Confidential

 

January 5, 2017

 

Gartner, Inc.

56 Top Gallant Road

Stamford, Connecticut 06902

 

Attention: Craig Safian

 

Project Cobra
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”) and Goldman
Sachs Bank USA (“Goldman Sachs”; Goldman Sachs, together with JPMorgan Chase
Bank and any person that becomes a party hereto as a “Commitment Party” as
contemplated in Section 2 below, the “Commitment Parties,” “we” or “us”) that
Gartner, Inc., a Delaware corporation (the “Borrower” or “you”), intends to
acquire (the “Acquisition”) the company you have previously described to us
under the code name “Cobra” (the “Target”). You have further advised us that, in
connection with the foregoing, you intend to consummate the transactions
described in the Transaction Description attached hereto as Exhibit A (the
“Transaction Description”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Transaction Description and in the
Exhibits attached hereto (such Exhibits, together with this commitment letter,
collectively, the “Commitment Letter”).

 

1.     Commitments.

 

Based upon the foregoing, on the terms set forth in this Commitment Letter and
subject only to the conditions expressly set forth in Exhibit H of this
Commitment Letter, (a) JPMorgan Chase Bank is pleased to advise you of its
several commitments to provide (i) if the requisite consent of the existing
lenders under the Existing Credit Facilities (the “Existing Lenders”) to the
Specified Amendment is not obtained under the Existing Credit Facilities on or
prior to the Closing Date, 100% of the Backstop Facilities to replace the
Existing Credit Facilities upon the terms set forth in the Senior Secured
Backstop Facilities Summary of Principal Terms and Conditions attached hereto as
Exhibit C (the “Backstop Facilities Term Sheet”), (ii) 50% of the aggregate
principal amount of the Term Loan B Facility upon the terms set forth in the
Term Loan B Facility Summary of Principal Terms and Conditions attached hereto
as Exhibit D (the “Term Loan B Facility Term Sheet”), (iii) 50% of the aggregate
principal amount of the 364-day Bridge Facility upon the terms set forth in the
364-day Bridge Facility Summary of Principal Terms and Conditions attached
hereto as Exhibit E (the “364-day

 



Bridge Facility Term Sheet”) and (iv) 50% of the aggregate principal amount of
the HY Bridge Facility upon the terms set forth in the HY Bridge Facility
Summary of Principal Terms and Conditions attached hereto as Exhibit F (the “HY
Bridge Facility Term Sheet,” together with the Transaction Description, the
Summary of Specified Amendment attached hereto as Exhibit B, the Backstop
Facilities Term Sheet, the Term Loan B Facility Term Sheet, the 364-day Bridge
Facility Term Sheet, the Senior Unsecured Notes Summary of Principal Terms and
Conditions attached hereto as Exhibit G and the Conditions Precedent to the
Closing attached hereto as Exhibit H, the “Term Sheets”), (b) Goldman Sachs is
pleased to advise you of its several commitments to provide (i) 50% of the
aggregate principal amount of the Term Loan B Facility upon the terms set forth
in the Term Loan B Facility Term Sheet, (ii) 50% of the aggregate principal
amount of the 364-day Bridge Facility upon the terms set forth in the 364-day
Bridge Facility Term Sheet and (iii) 50% of the aggregate principal amount of
the HY Bridge Facility upon the terms set forth in the HY Bridge Facility Term
Sheet.

 

2.     Titles & Roles.

 

You hereby appoint (a) JPMorgan Chase Bank to act, and JPMorgan Chase Bank
hereby agrees to act as, (i) lead arranger and bookrunner (in such capacities,
the “Backstop Lead Arranger”) and the sole administrative agent for the Backstop
Facilities, (ii) joint lead arranger and bookrunner (in such capacities, a “Term
Loan B Lead Arranger”) and the sole administrative agent for the Term Loan B
Facility, (iii) joint lead arranger and bookrunner (in such capacities, a
“364-day Bridge Lead Arranger”) and the sole administrative agent for the
364-day Bridge Facility and (iv) joint lead arranger and bookrunner (in such
capacities, a “HY Bridge Lead Arranger”) for the HY Bridge Facility; provided
that JPMorgan Chase Bank’s responsibilities as lead arrangers and bookrunners
for the transactions described in this Agreement may be performed by its
affiliate, J.P. Morgan Securities LLC, and (b) Goldman Sachs to act, and Goldman
Sachs hereby agrees to act as, (i) joint lead arranger and bookrunner (in such
capacities, a “Term Loan B Lead Arranger”) for the Term Loan B Facility, (ii)
joint lead arranger and bookrunner (in such capacities, a “364-day Bridge Lead
Arranger”) for the 364-day Bridge Facility and (iii) joint lead arranger and
bookrunner (in such capacities, a “HY Bridge Lead Arranger”) and the sole
administrative agent for the HY Bridge Facility, in each case on the terms set
forth in this Commitment Letter and subject only to the applicable conditions
expressly set forth in the Exhibits to this Commitment Letter.

 

You also hereby appoint JPMorgan Chase Bank to act, and JPMorgan Chase Bank
hereby agrees to act, as lead arranger and bookrunner (in such capacities, the
“Amendment Lead Arranger,” and together with the Backstop Lead Arranger, each
Term Loan B Lead Arranger, each 364-day Bridge Lead Arranger and each HY Bridge
Lead Arranger, the “Lead Arrangers”) for the arrangement of the Specified
Amendment. In its capacity as the Amendment Lead Arranger, JPMorgan Chase Bank
agrees to use its commercially reasonable efforts to obtain the requisite
consent of the Existing Lenders to the Specified Amendment, it being understood
and agreed that (a) the Amendment Lead Arranger shall endeavor to obtain such
requisite consent within 45 days after the date hereof and (b) if the requisite
consent for the Specified Amendment shall not have been obtained on or prior to
the date that is 45 days after the date hereof, JPMorgan Chase Bank may at its
discretion cease seeking to obtain the requisite consents for the Specified
Amendment. You acknowledge that this Commitment Letter is neither

2



an expressed nor an implied commitment by the Amendment Lead Arranger or any of
its affiliates to consummate the Specified Amendment (or any part thereof) or to
hold or purchase any existing loans or commitments under the Existing Credit
Facilities in order to facilitate the consummation of the Specified Amendment
(or any part thereof), nor is it a guarantee with respect to the outcome of the
Specified Amendment. The obligations of the Amendment Lead Arranger to endeavor
to arrange the requisite consent to the Specified Amendment shall not require
the Amendment Lead Arranger or any of its affiliates to share any of the fees
payable to it in connection with the Transactions (or otherwise expend any
amounts) in order to achieve such consents.

 

On or prior to the date that is fifteen (15) calendar days after the date of
this Commitment Letter (or such later date as the Commitment Parties may agree),
you may appoint up to four additional financial institutions as agents,
co-agents, lead arrangers, bookrunners, managers or arrangers and up to three
more additional financial institutions as co-managers (but not as lead arrangers
or bookrunners) in respect of the Facilities and the Specified Amendment (any
such financial institution, an “Additional Arranger”) and/or confer additional
titles in respect of the Facilities and the Specified Amendment on the
Additional Arrangers in a manner and with economics determined by you in
consultation with us; provided that: (i) each such Additional Arranger or its
affiliates shall commit to a pro rata portion of each Facility, based on the
percentage of economics that can be reallocated as provided below (and the
economics allocated to such Additional Arranger or its affiliates with respect
to any Facility will be proportionate to the percentage of such Facility
committed to be provided by such Additional Arranger and its affiliates);
provided that no Additional Arranger shall be required to commit to a portion of
the Backup Facilities; (ii) the Commitment Parties’ commitments hereunder are
reduced ratably by the aggregate amount of the commitments allocated to the
Additional Arrangers; (iii) no Additional Arranger shall be allocated a greater
percentage of the commitments with respect to any Facility (and corresponding
compensatory economics) than JPMorgan Chase Bank and Goldman Sachs,
respectively; (iv) not more than 30% of the aggregate commitments (and
corresponding compensatory economics) with respect to the 364-day Bridge
Facility shall be so allocated and not more than 35% of the aggregate
commitments (and corresponding compensatory economics) with respect to each of
the Term Loan B Facility and the HY Bridge Facility shall be so allocated; (v)
no Additional Arranger or its affiliates shall be allocated a greater percentage
of the compensatory economics in respect of the Specified Amendment than the
percentage of compensatory economics allocated to it, in accordance with the
foregoing provisions, in respect of the Facilities; (vi) such Additional
Arrangers shall assume the obligations of the “Commitment Parties” and, if
applicable, the “Lead Arrangers” hereunder on terms reasonably acceptable to the
Commitment Parties and you (including the execution and delivery by such
Additional Arrangers of customary joinder documentation) and, thereafter, each
such Additional Arranger shall constitute a “Commitment Party” and, if
applicable, a “Lead Arranger” under this Commitment Letter and under the
Arranger Fee Letter (as defined below); and (vii) no Additional Arrangers shall
be permitted with respect to the Backstop Facilities. The commitments and other
obligations of the Commitment Parties hereunder are several and not joint.
Subject to the second preceding sentence, no other agents, co-agents, arrangers,
co-arrangers, bookrunners, managers or co-managers will be appointed, no other
titles will be awarded and no compensation (other than compensation expressly
contemplated by this Commitment Letter or the Fee Letters (as defined below))
will be paid by you or your

3



subsidiaries to any Lender as consideration for its participation in the
Facilities or to any Existing Lender as consideration to its consent to the
Specified Amendment, in each case, unless you and we shall so agree. It is
further agreed that JPMorgan Chase Bank will have “left” placement and Goldman
Sachs will have “right” placement in any marketing materials or other
documentation used in connection with the Term Loan B Facility and the 364-day
Bridge Facility and that Goldman Sachs will have “left” placement and JPMorgan
Chase Bank will have “right” placement in any marketing materials or other
documentation used in connection with the HY Bridge Facility and the Notes.
Additional Arrangers are to be listed in alphabetical order beneath JP Morgan
Chase Bank and Goldman Sachs on any marketing materials used in connection with
the Facilities and the Notes.

 

3.     Syndication.

 

The Commitment Parties reserve the right, prior to or after the execution of the
definitive documentation for the Facilities, to syndicate the Facilities to one
or more financial institutions or other lenders in consultation with and
reasonably acceptable to you (together with the Commitment Parties, the
“Lenders”), it being understood that the Permitted Lenders (as defined below)
are reasonably acceptable to you, and it being understood that the Facilities
may be separately syndicated. The Commitment Parties agree not to syndicate the
Facilities to, or assign their commitments under the Facilities to, (a) certain
banks, financial institutions and other institutional lenders that have been
specified by you in writing to the Lead Arrangers at any time prior to the date
hereof, (b) any of your competitors that have been specified to the Lead
Arrangers by you in writing before the Closing Date or to the applicable
Administrative Agent by you in writing after the Closing Date at any time and
from time to time and (c) in the case of each of clauses (a) and (b), any of
their respective affiliates (other than any bona fide debt funds) that are
either (x) identified in writing to the Lead Arrangers or, after the Closing
Date, the applicable Administrative Agent by you from time to time or (y)
clearly identifiable as affiliates of such persons on the basis of such
affiliate’s name (the foregoing persons, collectively, the “Disqualified
Lenders”), it being understood and agreed that the foregoing provisions shall
not apply retroactively to disqualify any person that shall have become a
Disqualified Lender after the date of the launch of the general syndication for
any Facility if such person shall have become a Lender or participant (or shall
have been allocated a commitment as part of the general syndication of such
Facility) prior thereto, but shall disqualify such person from taking any
further assignment or participation thereafter). Notwithstanding our right to
syndicate the Facilities and to receive commitments with respect thereto, other
than as expressly provided in the final paragraph of Section 2 above, (A) no
Commitment Party shall be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Facilities on the Closing Date)
in connection with any syndication, assignment or participation of the
Facilities until after the Closing Date has occurred, (B) no assignment or
novation shall become effective (as between you and any of us) with respect to
all or any portion of any Commitment Party’s commitments in respect of the
Facilities until the initial funding of the Facilities by such Commitment Party
and (C) unless you otherwise agree in writing, each Commitment Party shall
retain exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities and this Commitment Letter, including
all rights with respect to consents, modifications, supplements, waivers and
amendments, until after the Closing Date has occurred. For purposes of this
Commitment Letter, “Permitted Lender” shall mean (i) a Commitment Party

4



and any of its controlled affiliates, (ii) any person that (A) is an Existing
Lender as of the date hereof or (B) is a commercial or investment bank or an
insurance company that, in each case under this clause (B), at the time of such
assignment has a long-term senior unsecured, non-credit enhanced debt rating of
at least BBB by Standard & Poor’s Financial Services LLC (“S&P”) or Baa2 by
Moody’s Investors Service, Inc. (“Moody’s”) and is not a Disqualified Lender or
(iii) any other person to which you shall have consented in writing.

 

Until the earlier to occur of (a) the date on which a Successful Syndication (as
defined in the Arranger Fee Letter) shall have occurred and (b) 60 days after
the Closing Date (such period, the “Syndication Period”), you agree to assist us
in arranging the Specified Amendment and completing syndications of the
Facilities that are reasonably satisfactory to the Lead Arrangers and you. Such
assistance shall include (i) your using commercially reasonable efforts to
ensure that the arrangement and syndication efforts benefit from your and your
subsidiaries’ existing banking relationships and, to the extent practical and
appropriate, the existing banking relationships of the Target and its
subsidiaries, (ii) direct contact between your senior management, on the one
hand, and the Existing Lenders and the proposed Lenders, on the other hand (and
subject to your rights under the Acquisition Agreement (as defined in Exhibit A
hereto), your using commercially reasonable efforts to ensure such contact
between the senior management of the Target, on the one hand, and the Existing
Lenders and the proposed Lenders, on the other hand), at such times during
normal business hours as are mutually agreed, (iii) your assistance (and subject
to your rights under the Acquisition Agreement, your using commercially
reasonable efforts to cause the Target and its subsidiaries to assist) in prompt
preparation of customary confidential information memoranda (the “Confidential
Information Memoranda”) and other customary marketing materials to be used in
connection with the arrangement and syndication efforts by providing information
and other customary materials reasonably requested by us in connection therewith
(such marketing materials and the Confidential Information Memoranda,
collectively, with the Term Sheets and the information and projections referred
to in the next succeeding paragraph, the “Information Materials”), (iv) the
hosting, with the Lead Arrangers, of one or more meetings of and conference
calls with the Existing Lenders and the prospective Lenders, at times and
locations mutually agreed upon and upon reasonable advance notice (provided
that, without your consent, there shall be no more than one general bank meeting
for the Facilities (other than the Term Loan B Facility) and one general bank
meeting for the Term Loan B Facility), (v) your ensuring that there are not any
competing issues of debt securities or commercial bank or other credit
facilities (including incremental commitments or loans or extensions of existing
commitments or loans) of you or your subsidiaries (and, subject to your rights
under the Acquisition Agreement, your using commercially reasonable efforts to
ensure the same with respect to the Target and its subsidiaries) offered,
placed, announced or arranged (excluding the Facilities, the Notes or any other
debt securities issued for the purpose of consummating the Acquisition), to the
extent such offering, placement, announcement or arrangement could reasonably be
expected to materially impair the arrangement of the Specified Amendment, the
primary syndication of the Facilities or the marketing of the Notes, in each
case, without the prior written consent of the Lead Arrangers (such consent not
to be unreasonably withheld or delayed) (it being understood that the Borrower’s
and its subsidiaries’ deferred purchase price obligations, ordinary course
working capital facilities (other than any new or incremental revolving credit
facilities), borrowings under existing facilities (other than under any
incremental commitments established or extended under such facilities after the
date hereof) and

5



ordinary course capital leases, purchase money and equipment financings, and any
indebtedness of the Target and its subsidiaries permitted to be incurred and
remain outstanding pursuant to the Acquisition Agreement will not, in each case,
be deemed to materially impair the arrangement of the Specified Amendment, the
primary syndication of the Facilities or the marketing of the Notes), and (vi)
prior to the launch of the syndication of the Facilities and the commencement of
the marketing period for the Notes, using your commercially reasonable efforts
to (x) obtain an updated monitored public corporate credit rating from S&P and
an updated monitored public corporate family rating from Moody’s, in each case,
with respect to the Borrower and (y) obtain public ratings of the Term Loan B
Facility, the 364-day Facility and the Notes from each of S&P and Moody’s. Such
assistance shall also include, in respect of the Specified Amendment, your
cooperating with the Amendment Lead Arranger in seeking to obtain the requisite
consent of the Existing Lenders to the Specified Amendment (including, without
limitation, by negotiating in good faith the terms of the Specified Amendment
(including considering in good faith such amendments of the Existing Credit
Facility as may be reasonably requested by the Existing Lenders in respect of
the Acquisition and the Target and its subsidiaries and such assignments under
the Existing Credit Facility as the Amendment Lead Arranger may request be made
to facilitate obtaining such requisite consent) and your entering into the
Specified Amendment at such time as the Amendment Lead Arranger shall advise you
that the Existing Lenders are willing to provide the requisite consent thereto.
Without limiting your obligations to assist with arrangement and syndication
efforts as set forth above, each Commitment Party agrees that neither the
obtaining of the requisite consent to the Specified Amendment nor the
commencement or the completion of the syndication of any Facility or the receipt
of any rating referred to above is a condition to its commitment hereunder. The
financial statements identified in paragraphs 3, 4 and 5 of Exhibit H hereto are
the only financial statements the delivery of which are conditions to the
availability of the Facilities.

 

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication of the Facilities and the arrangement of the Specified Amendment,
including, without limitation, selection of Lenders, determination of when the
Lead Arrangers will approach the Existing Lenders or potential Lenders and the
time of acceptance of the Lenders’ commitments or the Existing Lenders’ consents
and any naming rights, and will, subject to your consent in the case of any
Lender that is not a Permitted Lender, determine the Lenders whose commitments
will be accepted, the final allocations of the commitments among the Lenders and
the amount and distribution of fees among the Existing Lenders and the Lenders.
To assist the Lead Arrangers in their syndication and arrangement efforts, you
agree promptly to prepare and provide to the Lead Arrangers (and, subject to
your rights under the Acquisition Agreement, to use commercially reasonable
efforts to cause the Target to prepare and provide to the Lead Arrangers) all
customary information with respect to you, the Target and your and its
subsidiaries and the Transactions, including, without limitation, all customary
financial information and the projections of and other forward-looking
information with respect to you, the Target and your and its subsidiaries after
the Transactions (the “Projections”), that the Lead Arrangers may reasonably
request in connection with the structuring, arrangement and syndication of the
Facilities and the arrangement of the Specified Amendment.

 

You acknowledge that (a) subject to the confidentiality obligations contained
herein, the Commitment Parties on your behalf will make available the
Information Materials

6



and other information relating to the Specified Amendment and the Facilities,
including drafts and final definitive documentation with respect thereto, to the
Existing Lenders and the proposed Lenders by posting the Information Materials
and such other information on IntraLinks, SyndTrak, Datasite or another similar
electronic system, in accordance with the Lead Arrangers’ standard syndication
practices (including hard copy and via electronic transmissions), it being
understood and agreed that all information so disseminated or provided shall
continue to be subject to the terms of any written confidentiality agreements
heretofore or hereafter executed by the Lead Arrangers and the confidentiality
provisions set forth herein, and (b) certain Existing Lenders and prospective
Lenders (such Lenders, “Public Lenders”; all other Existing Lenders or Lenders,
“Private Lenders”) may have personnel that do not wish to receive Private Lender
Information (as defined below). If requested, you agree to assist in the
preparation of a version of the Confidential Information Memoranda (and related
marketing materials) and presentations to be distributed to Public Lenders in
connection with the arrangement of the Specified Amendment and the syndication
of the Facilities consisting exclusively of information and documentation that
is either (i) publicly available or (ii) not material with respect to you, your
subsidiaries, the Target or its subsidiaries or any securities of any of the
foregoing for purposes of the United States Federal or state securities laws
(the information and documentation described in clauses (i) and (ii) being
“Public Lender Information”). Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender Information.”
It is understood that in connection with your assistance described above,
customary authorization letters will be included in any Confidential Information
Memorandum that authorize the distribution of such Confidential Information
Memorandum to the Existing Lenders or prospective Lenders, containing a
representation from you to the Lead Arrangers that the public-side version does
not include any Private Lender Information and a customary “10b-5”
representation consistent with Section 6 below (and you shall, subject to your
rights under the Acquisition Agreement, use commercially reasonable efforts to
cause the Target to deliver customary authorization letters containing such
representations from the Target to the Lead Arrangers, it being understood that
the customary “10b-5” representation by the Target, in the case of authorization
letters delivered by the Target, shall not be qualified by knowledge), and
exculpating (x) the Commitment Parties and their respective affiliates with
respect to any liability related to the use of the contents of such Confidential
Information Memorandum or any related marketing material by the recipients
thereof and (y) you or your subsidiaries with respect to any liability related
to the misuse of the contents of such Confidential Information Memorandum. You
agree that the Commitment Parties on your behalf may distribute the following
documents to all Public Lenders and Private Lenders (other than Disqualified
Lenders), unless, after having been given a reasonable opportunity to review
such documents, you advise the Commitment Parties that such material should only
be distributed to Private Lenders: (a) drafts and final definitive documentation
with respect to the Facilities and the Specified Amendment; (b) administrative
materials prepared by the Lead Arrangers for the Existing Lenders or prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda); and (c) notification of changes in the terms of
the Facilities or the Specified Amendment. If you advise us in writing that any
of the foregoing items should be distributed only to Private Lenders, then the
Commitment Parties will not distribute such materials to Public Lenders without
further discussions with you. At our request, you shall designate information to
be distributed solely to Public Lenders by clearly and

7



conspicuously designating the same as “PUBLIC” (it is understood that you shall
not otherwise be under any obligation to designate information as “PUBLIC”).

 

For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any law, rule or
regulation, or any obligation of confidentiality binding on you or your
affiliates.

 

4.     Fees.

 

As consideration for our commitments hereunder and our undertakings to arrange,
manage, structure and syndicate the Facilities and arrange the Specified
Amendment, you agree to pay to us the fees and fulfill the other obligations set
forth in the Term Sheets and in the arranger fee letter among us and you dated
the date hereof (the “Arranger Fee Letter”) and each of the administrative agent
fee letters among you and JPMorgan Chase Bank and Goldman Sachs, respectively,
dated the date hereof (the “Administrative Agent Fee Letters” and, together with
the Arranger Fee Letter, the “Fee Letters”).

 

5.     Conditions Precedent.

 

Our commitments and agreements hereunder are subject solely to the satisfaction
or waiver of the applicable conditions expressly stated in Exhibit H hereto; it
being understood that there are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of the Commitment
Letter, the Fee Letters and the Loan Documents (as defined below)) other than
those that are expressly stated in Exhibit H (and upon satisfaction or waiver of
such conditions, the initial funding under the Facilities shall occur).
Notwithstanding anything in this Commitment Letter, the Fee Letters, the Loan
Documents or any other letter agreement or other undertaking to the contrary,
(a) the only representations and warranties the accuracy of which shall be a
condition to availability of the Facilities on the Closing Date shall be (i) the
Acquisition Agreement Representations (as defined below) and (ii) the Specified
Representations (as defined below) and (b) the terms of the Loan Documents shall
be in a form such that they do not impair the availability of the Facilities on
the Closing Date if the applicable conditions expressly set forth in Exhibit H
hereto are satisfied (or waived by the Commitment Parties) (it being understood
that, to the extent any collateral (including the grant or perfection of any
security interest, other than (x) the delivery of certificates evidencing equity
interests for the Borrower’s wholly-owned direct and indirect material U.S.
subsidiaries (which are not direct or indirect subsidiaries of entities not
organized in the U.S.), including the Target, to the extent certificated and
required to be pledged as set out in the Term Sheets, but not including equity
interests of the Target’s subsidiaries and (y) any Collateral the security
interest in which may be perfected by the filing of a Uniform Commercial Code
financing statement for entities organized in the U.S.) referred to in the Term
Sheets is not or cannot reasonably be provided on the Closing Date after your
use of commercially reasonable efforts to do so or without undue burden or
expense, then the provision of such collateral and perfection therein shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date, but may instead be provided or perfected within 45 days after the
Closing Date (in each case, subject to extensions to be reasonably agreed upon
by the applicable Administrative Agent)). For purposes of the foregoing, (A)
“Acquisition Agreement Representations” means such

8



representations and warranties made by the Target in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that you
(or your applicable subsidiaries) have the right (taking into account any
applicable cure periods) to terminate your (or its) obligation to consummate the
Acquisition under the Acquisition Agreement or the right not to consummate the
Acquisition pursuant to the Acquisition Agreement as a result of a breach of
such representations and warranties, and (B) “Specified Representations” means
the representations and warranties of the Loan Parties set forth in the Loan
Documents relating to corporate or other organizational existence of the Loan
Parties, organizational power and authority (as to execution, delivery and
performance of the Loan Documents) of the Loan Parties, the due authorization,
execution, delivery and enforceability of the Loan Documents by the Loan
Parties, in each case as it relates to entering into and performance of the Loan
Documents against or by the Loan Parties, the Loan Documents not conflicting
with the Loan Parties’ respective organizational documents, solvency as of the
Closing Date (after giving effect to the Transactions) of the Borrower and its
restricted subsidiaries on a consolidated basis (such representation and
warranty to be consistent with the solvency certificate substantially in the
form set forth in Exhibit I hereto), Federal Reserve margin regulations,
Investment Company Act status, subject to permitted liens and the limitations
set out in the preceding sentence, the creation, validity and perfection of the
security interests granted in the collateral (solely in the case of the Backstop
Facility and the Term Loan B Facility,), compliance with Patriot Act and use of
proceeds not violating OFAC and FCPA. The provisions in this Section 5 are
referred to as the “Limited Conditionality Provisions.” For the avoidance of
doubt, “Loan Documents” as used in this Commitment Letter shall mean (i) if the
Specified Amendment is not obtained prior to the Closing Date, the Backstop
Documentation, the Term Loan B Documentation, the 364-day Bridge Documentation
and the HY Bridge Documentation and (ii) if the Specified Amendment is obtained
prior to the Closing Date, the Term Loan B Documentation, the 364-day Bridge
Documentation and the HY Bridge Documentation only.

 

6.     Information.

 

You hereby represent and warrant (but the accuracy of such representation and
warranty shall not be a condition to the commitments hereunder, the arrangements
of the Specified Amendment or the funding of the Facilities) that (a) all
written information (other than the Projections, estimates and information of a
general economic, forward looking or industry nature and limited to your
knowledge prior to the Closing Date as to the Target and its subsidiaries) (the
“Information”) that has been or will be made available to the Commitment Parties
by you or any of your representatives or affiliates on your behalf, when taken
as a whole, is or will be, when furnished, correct in all material respects and
does not or will not, as the case may be, taken as a whole, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (when taken as a
whole and after giving effect to all supplements and updates thereto) and (b)
the Projections that have been made or will be made available to the Commitment
Parties by you or any of your representatives or affiliates on your behalf and
that have or will be made available to us or any Lender in connection with the
Transactions have been or will be, as the case may be, prepared in good faith
based upon assumptions believed by the preparer thereof to be reasonable at the
time so made available (it being recognized by us that such Projections are
subject to significant

9



uncertainties and contingencies, many of which are beyond your control, are not
to be viewed as facts, that actual results during the period or periods covered
by any such Projections may differ from the projected results and such
differences may be material, and that no assurance can be given that any
projection will be realized). You agree to supplement the Information and the
Projections from time to time until the later of the Closing Date and the
completion of the Syndication Period, so that the representations and warranties
in the preceding sentence each remain correct. In arranging the Facilities and
the Specified Amendment, including the syndication of the Facilities, we will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

 

7.     Expenses.

 

Subject to and contingent upon Closing, you agree to pay or reimburse each
Commitment Party for all reasonable and documented out-of-pocket fees and
expenses (including, without limitation, expenses of such Commitment Party’s due
diligence investigation, syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of outside counsel identified in the Term
Sheets and one local counsel (limited to a single firm of counsel for all of the
Commitment Parties) retained in any material relevant jurisdiction to the extent
reasonably necessary) incurred by such Commitment Party or its affiliates
(whether incurred before or after the date hereof) in connection with the
Facilities and the Specified Amendment and the preparation, negotiation,
execution and delivery of this Commitment Letter, the Fee Letters, the Loan
Documents and any security arrangements in connection therewith and any such
fees and expenses incurred in connection with the enforcement of any of the
Commitment Parties’ rights and remedies hereunder. The provisions of this
Section 7 will be superseded by the definitive documentation for the Facilities.

 

8.     Indemnification.

 

You agree to indemnify and hold harmless each Commitment Party and its
affiliates and each Commitment Party’s and its affiliates’ respective officers,
directors, employees, advisors, agents, other representatives, controlling
persons, members, partners and successors and permitted assigns (each Commitment
Party and each such other person being an “Indemnified Person”) from and against
any and all losses, claims, damages, liabilities and expenses, joint or several,
to which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the Fee Letters, the Term Sheets, the
Transactions and the other transactions contemplated hereby, the Specified
Amendment, the Facilities, the use of proceeds therefrom and any claim,
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
relating to any of the foregoing, regardless of whether any such Indemnified
Person is a party thereto and regardless of whether a Proceeding is brought by a
third party or by you, the Target or any of your or its respective affiliates or
equity holders or any other person, and to reimburse each such Indemnified
Person upon demand for any reasonable and documented out-of-pocket expenses
incurred in connection with investigating, defending or testifying in connection
with any of the foregoing (limited, in the case of legal expenses, to one
counsel to the Indemnified Persons taken as a whole and, if reasonably
necessary, one local counsel in each relevant material jurisdiction and, in the
case of a conflict of interest, one additional counsel (and one additional
counsel in each relevant material jurisdiction)

10



to each group of affected Indemnified Persons similarly situated, taken as a
whole; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses (a) to
the extent they have been determined in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted primarily from the willful
misconduct, bad faith or gross negligence of such Indemnified Person, or
material breach by such Indemnified Person of its obligations under this
Commitment Letter or the Loan Documents, or (b) that have resulted from any
dispute solely among the Commitment Parties not arising from any act or omission
by the Borrower, the Target or their respective affiliates, other than any
proceeding against an Indemnified Person in its capacity or fulfilling its role
as an administrative agent, arranger or other agent or any similar role under
the Facilities or in respect of the Specified Amendment, provided further that
such Indemnified Person shall promptly repay to you all expense reimbursements
previously made pursuant to this paragraph to the extent that such Indemnified
Person is finally determined by a court of competent jurisdiction not to be
entitled to indemnification hereunder as contemplated by the preceding proviso
of this paragraph. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Person shall be liable for (i) any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages have been determined in a final, non-appealable judgment of
a court of competent jurisdiction to result from the willful misconduct, bad
faith or gross negligence of such Indemnified Person, or (ii) any special,
indirect, consequential or punitive damages in connection with its activities
related to this Commitment Letter, the Specified Amendment, the Facilities or
the use of proceeds thereunder.

 

You shall not be liable for any settlement of any Proceedings effected without
your prior written consent (which consent shall not be unreasonably conditioned,
withheld or delayed), but if settled with your prior written consent or if there
is a judgment by a court of competent jurisdiction in any such Proceedings, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the preceding paragraph. You shall
not, without the prior written consent of an Indemnified Person (which consent
shall not be unreasonably conditioned, withheld or delayed), effect any
settlement or consent to the entry of any judgment of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by
such Indemnified Person unless such settlement (i) includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on claims that are the subject matter of
such Proceedings, (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Person
and (iii) contains customary confidentiality and non-disparagement provisions.
Except to the extent arising from your indemnification and expense reimbursement
obligations under this Commitment Letter, the Loan Documents or any other
written agreement to which any such person is a party, in no event shall you,
the Target and your and its respective subsidiaries and affiliates be liable for
special, indirect, consequential or punitive damages.

11



9.     Confidentiality.

 

You agree that you will not disclose, directly or indirectly, the Fee Letters
and the contents thereof or this Commitment Letter and the Term Sheets and the
contents hereof and thereof, to any person without prior written approval of the
Commitment Parties (not to be unreasonably conditioned, withheld or delayed),
except that you may disclose (a) this Commitment Letter, the Term Sheets, the
Fee Letters and the contents hereof and thereof (i) to your officers, directors,
agents, employees, attorneys, accountants and advisors, in each case in
connection with the Transactions on a confidential and need-to-know basis, and
(ii) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law,
rule, regulation or compulsory legal process or as requested by a governmental
authority based on the reasonable advice of your legal counsel (in which case
you agree to provide prompt written notice thereof, such notice to be provided
in advance to the extent permitted by applicable law), (b) this Commitment
Letter, the Term Sheets and the contents hereof and thereof and the Fee Letters
and the contents thereof on a redacted basis, with such redaction to be
reasonably acceptable to the Commitment Parties, to the Target and its and its
subsidiaries and their respective officers, directors, agents, employees,
attorneys, accountants and advisors, in each case in connection with the
Transactions and on a confidential and need-to-know basis, (c) the existence and
contents of the Term Sheets to any rating agency and Existing Lenders and
potential Lenders in connection with the Transactions and (d) to the extent
required by applicable law, the existence and contents of this Commitment Letter
and the Term Sheets in any public filing or prospectus or private placement
offering documents in connection with the Acquisition or the financing thereof.
In addition you may disclose (i) the aggregate amount of fees and other
compensation under the Fee Letters (but without disclosing any specific fees,
flex or other economic terms set forth therein) aggregated with the other fees
and compensation for the Transactions as part of projections, pro forma
information or generic disclosure of aggregate sources and uses related to the
Transactions in any syndication of a Facility or in any prospectus or offering
memorandum related to the Notes or any other securities issued in lieu of any
Facility or in any filings with (including documents furnished to) the
Securities Exchange Commission to the extent required by law or regulation, in
each case to the extent customary, and (ii) the Fee Letters and the contents
thereof on a confidential basis after the Closing Date to the Borrower’s
auditors for customary accounting purposes, including accounting for deferred
financing costs.

 

Notwithstanding anything herein to the contrary, you (and any employee,
representative or other agent of yours) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Commitment Letter and the Fee Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure, except that (i)
tax treatment and tax structure shall not include the identity of any existing
or future party (or any affiliate of such party) to this Commitment Letter or
any Fee Letter and (ii) no party shall disclose any information relating to such
tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by this Commitment Letter and
the Fee Letters is the purported or claimed U.S. Federal income tax treatment of
such

12



transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. Federal income tax
treatment of such transactions.

 

We shall use all material non-public information received by us in connection
with the Acquisition and the other transactions contemplated by this Commitment
Letter solely for the purposes of providing the services that are the subject of
this Commitment Letter and shall treat confidentially all such information, and
shall not disclose such information to any third party or circulate or refer
publicly to such information; provided, however, that nothing herein shall
prevent us from disclosing any such information (a) to rating agencies on a
confidential basis, (b) to any Existing Lenders, Lenders or participants,
prospective Lenders or participants or any direct or indirect contractual
counterparties (or prospective counterparties) to any swap or derivative
transaction relating to you or the other Loan Parties’ and your or their
obligations under the Existing Credit Facilities or the Facilities, (c) in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable law or regulations (in which case we agree
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify you, such notice to be provided in
advance to the extent permitted by applicable law), (d) upon the request or
demand of any regulatory authority having or purporting to have jurisdiction
over us or our affiliates (in which case we agree to, except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify you to the extent lawfully permitted to do so), (e) to our officers,
directors, agents, employees, attorneys, accountants and advisors (collectively,
“Representatives”) who need to know such information, are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (f) to any of our
respective affiliates and their respective Representatives who need to know such
information, are informed of the confidential nature of such information and are
or have been advised of their obligation to keep information of this type
confidential (provided that we shall be responsible for our affiliates’
compliance with this paragraph), solely in connection with the Acquisition and
the other transactions contemplated by this Commitment Letter, (g) to the extent
any such information becomes publicly available other than by reason of
disclosure by us, our affiliates or Representatives in breach of this Commitment
Letter, or to the extent any such information is developed independently by us
as evidenced by our written records and without the use of any confidential
information, (h) to the extent such information was already in our possession as
evidenced by our written records prior to any duty or other undertaking of
confidentiality entered into in connection with the Transactions, or otherwise,
(i) for purposes of establishing a “due diligence” defense or in connection with
the exercise of any rights or remedies and (j) to the extent that you have
consented in writing prior to such disclosure; provided that the disclosure of
any such information to any Existing Lenders, any Lenders or prospective
Lenders, participants or prospective participants or derivative counterparties
or prospective derivative counterparties referred to above shall be made subject
to the acknowledgment and acceptance by such Existing Lender, Lender or
prospective Lender, participant or prospective participant or derivative
counterparty or prospective derivative counterparty that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as set forth in the Existing Credit Facility or
as agreed in any confidential information memorandum or other marketing

13



materials) in accordance with our standard syndication processes or customary
market standards for dissemination of such type of information. In addition,
each Commitment Party may disclose the existence of the Facilities and the
information about the Facilities and the Specified Amendment to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties in connection with the administration and
management of the Facilities or the Specified Amendment. Subject to the
termination provisions hereof, our obligations under this paragraph shall
automatically expire upon the earlier of execution and delivery of the Loan
Documents and the first anniversary of the date hereof. For the avoidance of
doubt, in no event shall any disclosure of such information referred to above be
made to any Disqualified Lender.

 

In consultation with you, any of the Commitment Parties may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet as it may choose, and
circulate similar promotional materials, in the form of a “tombstone” or
otherwise describing the names of you, the Target and your and its affiliates
(or any of them), and the amount, type and closing date of the Facilities or the
Specified Amendment, all at such Commitment Party’s expense.

 

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including, without limitation,
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
The Commitment Parties and their respective affiliates will not use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or any of their other relationships with you in connection
with the performance by them and their affiliates of services for other
companies, and the Commitment Parties and their respective affiliates will not
furnish any such information to such other companies. By the same token, we will
not make available to you confidential information that we have obtained or may
obtain from any other customer. You also acknowledge that no Commitment Party,
nor any of its affiliates, has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you, the
Target or your or its subsidiaries, confidential information obtained by such
Commitment Party and its affiliates from other companies.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Facilities, the Specified Amendment and any related
arranging or other services described in this Commitment Letter is an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and the Commitment Parties, on the other hand, (ii) the Commitment Parties
have not provided any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby and you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby, each of the
Commitment Parties has been, is and will be acting solely as a principal and has
not been, is not and will not be acting as an advisor, agent or fiduciary for
you, the Target or any of your or its affiliates, stockholders, creditors or
employees or any other

14



person, (v) the Commitment Parties have not assumed and will not be deemed to
assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the financing transactions contemplated
hereby (irrespective of whether any Commitment Party has advised, is currently
advising or will advise you, your equityholders or affiliates on other matters),
and the Commitment Parties have no obligation to you or your affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth in this Commitment Letter and the Engagement
Letter and (vi) the Commitment Parties and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and the Commitment Parties have no
obligation to disclose any of such interests to you or your affiliates. You
hereby agree that you will not assert any claim against the Commitment Parties
based upon any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any financing transaction contemplated by this
Commitment Letter. No Commitment Party has provided any legal, accounting,
regulatory or tax advice with respect to the Transactions and the other
transactions contemplated by this Commitment Letter and the Term Sheets and you
have consulted with your own legal, accounting, regulatory and tax advisors to
the extent you have deemed it appropriate to do so.

 

As you know, Goldman, Sachs & Co. has been retained by you (or one of your
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. The parties hereto agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and Goldman, Sachs &
Co. and its affiliates’ relationships with you as described and referred to
herein, on the other.

 

10.   Termination.

 

Our commitments and undertakings hereunder shall terminate in their entirety
automatically without further notice or action by us on the first to occur of
(a) the date which is five (5) business days after July 5, 2017; provided that
in the event that the “End Date” under the Acquisition Agreement shall have been
extended to a later date pursuant to the provisos to Section 8.01(b)(i) thereof,
the date in this clause (a) shall be extended to such later date (but, in any
event, no later than October 5, 2017), (b) the date of the closing of the
Acquisition, effective immediately following such closing, with or without the
use of any portion of the Facilities, and (c) the termination of the Acquisition
Agreement in accordance with the terms thereof (such earliest date, the
“Termination Date”). Notwithstanding the foregoing, upon the effectiveness of
the Specified Amendment, the commitments and any other obligations of the
Commitment Parties in respect of the Backstop Facility or the Specified
Amendment (or any part thereof) shall be terminated and have no further force or
effect without any further action by the Commitment Parties or you.

 

Notwithstanding anything in this Section 10 to the contrary, the termination of
any commitment pursuant to this Section 10 does not prejudice your or our rights
and remedies in respect of any breach of this Commitment Letter that occurred
prior to such termination.

15



The Fee Letters and the compensation, reimbursement, indemnification,
syndication, information, jurisdiction, absence of agency or fiduciary
relationship, conflicts of interest, governing law, venue, waiver of jury trial
and confidentiality provisions contained herein shall remain in full force and
effect regardless of whether the Loan Documents shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any Lender’s
commitments hereunder; provided that your obligations under this Commitment
Letter (other than your obligations with respect to confidentiality,
compensation, jurisdiction, waiver of jury trial, governing law, venue, absence
of agency or fiduciary relationship, conflicts of interest, information and
assistance to be provided in connection with the syndication of the Facilities)
shall automatically terminate and be superseded to the extent of any
corresponding provisions of the Loan Documents covering substantially the same
subject matter upon the execution and delivery thereof, and you shall
automatically be released from all liability hereunder in connection therewith
at such time.

 

11.   Miscellaneous.

 

This Commitment Letter and the commitments and undertakings hereunder shall not
be assignable by any party hereto without the prior written consent of each
other party hereto, and any attempted assignment without such consent shall be
void and of no effect; provided, however, each Commitment Party may assign its
commitment and other rights and obligations hereunder, in whole or in part, (a)
to any of its affiliates (including, for the avoidance of doubt, assignments
between JPMorgan Chase Bank and JPMorgan Securities or Goldman Sachs), (b) as
provided in Section 2 hereof, to any Additional Arranger or its affiliates and
(c) subject to Section 2 and 3 hereof, in connection with the syndication of the
Facilities or the arrangement of the Specified Amendment; provided that, except
for (i) assignments between JPMorgan Chase Bank and JPMorgan Securities or
Goldman Sachs and Goldman Sachs Lending Partners LLC and (ii) assignments to any
Additional Arranger, such Commitment Party shall not be released from the
portion of its commitment hereunder so assigned to the extent such assignee
fails to fund the portion of the commitment assigned to it on the Closing Date
notwithstanding the satisfaction of the conditions to such funding set forth
herein. Any assignment in violation of the foregoing shall be null and void.
This Commitment Letter is intended to be solely for the benefit of the parties
hereto and the Indemnified Persons and is not intended to confer any benefits
upon, or create any rights in favor of or be enforceable by, any person other
than the parties hereto and the Indemnified Persons, except that the Commitment
Parties may perform the duties and activities described hereunder through any of
their respective affiliates or branches and the provisions of Section 9 shall
apply with equal force and effect to any of such affiliates or branches so
performing any such duties or activities.

 

12.   Governing Law; Waiver of Jury Trial; etc.

 

This Commitment Letter and the Fee Letters shall be governed by and construed in
accordance with the laws of the State of New York; provided that the laws of the
State of Delaware shall govern in determining (i) whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement, (ii)
whether a Company Material Adverse Effect (as defined in the Acquisition
Agreement) has occurred

16



and (iii) accuracy of any Acquisition Agreement Representations. Each of the
parties hereto waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) related to or
arising out of this Commitment Letter, the Fee Letters, each element of the
Transactions or the performance by us or any of our affiliates of the services
contemplated hereby. In addition, with respect to any action, proceeding or
counterclaim arising out of or relating to this Commitment Letter, the Fee
Letters, the Transactions or the performance by us or any of our affiliates of
the services contemplated hereby, the parties hereto hereby irrevocably: (a)
submit to the exclusive jurisdiction of any New York State or Federal court
sitting in the Borough of Manhattan in the City of New York, New York; (b) agree
that, subject to the final sentence of this paragraph, all claims with respect
to such action or proceeding may be heard and determined exclusively in such New
York State or Federal court; (c) waive the defense of any inconvenient forum to
such New York State or Federal court; (d) agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in another
jurisdiction by suit on the judgment or in any other manner provided by law; and
(e) consent to service of process by mailing or delivering a copy of such
process to such party at its address set forth in Section 15 hereof and agree
that such service shall be effective when sent or delivered. Nothing in this
Commitment Letter shall affect any right that any Commitment Party or any of its
affiliates may otherwise have to bring any action or proceeding relating to this
Commitment Letter and the Transactions against you or your properties in the
courts of any jurisdiction.

 

13.   Amendments; Counterparts; etc.

 

No amendment or waiver of any provision hereof (including the Term Sheets) or of
a Fee Letter shall be effective unless in writing and signed by each of the
parties hereto or thereto and then only in the specific instance and for the
specific purpose for which given. This Commitment Letter (including the Term
Sheets) and the Fee Letters are the only agreements among the parties hereto
with respect to the matters contemplated hereby and thereby and set forth the
entire understanding of the parties hereto with respect thereto. This Commitment
Letter may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission (or in pdf or similar format by
electronic mail) shall be effective as delivery of a manually executed
counterpart of this Commitment Letter.

 

14.   PATRIOT Act Notification.

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (as the same may
be extended and in effect from time to time, the “PATRIOT Act”), each Commitment
Party is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name, address, tax
identification number and other information regarding the Borrower and the
Guarantors that will allow the Commitment Parties to identify the Borrower and
the Guarantors in accordance with the PATRIOT Act. This notice is given in

17



accordance with the requirements of the PATRIOT Act and is effective as to each
Commitment Party and each Lender. You hereby acknowledge and agree that the
Commitment Parties shall be permitted to share any or all such information with
the Lenders.

 

15.   Notices.

 

Any notice given pursuant to this Commitment Letter shall be mailed or hand
delivered in writing, if to (a) you, at your address set forth on page one
hereof and (b) JPMorgan Chase Bank or Goldman Sachs at their respective
addresses set forth on page one hereof.

 

Each of the parties hereto agrees that this Commitment Letter and the Fee
Letters are binding and enforceable agreements with respect to the subject
matter contained herein and therein, including an agreement to negotiate in good
faith the Facilities and the Specified Amendment by the parties hereto in a
manner consistent with this Commitment Letter, it being acknowledged and agreed
that the commitments provided hereunder by the Commitment Parties are subject
only to the conditions precedent set forth in Exhibit H hereto.

 

If the foregoing proposal is acceptable to you, please so confirm by signing and
returning to us executed counterparts of this Commitment Letter and the Fee
Letters. Unless we receive your executed counterparts hereof and thereof by
11:59 p.m., New York City time, on January 6, 2017, our offer hereunder will
automatically expire at such time without further action or notice.

 

[Signature pages follow.]

18



We are pleased to have this opportunity and we look forward to working with you
on this transaction.

 

  Very truly yours,       JPMORGAN CHASE BANK, N.A.       By: /s/ D. Scott
Farquhar     Name: D. Scott Farquhar     Title: Executive Director        

  GOLDMAN SACHS BANK USA       By: /s/ Charles D. Johnston     Name: Charles D.
Johnston     Title: Director

 

[Signature Page to Commitment Letter]

 



Accepted and agreed to as of the date first written above:

 

GARTNER, INC.

 

By: /s/ Craig Safian     Name: Craig Safian   Title: Chief Financial Officer

 

[Signature Page to Commitment Letter]

 



CONFIDENTIAL EXHIBIT A

 

Project Cobra
Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached or the
other Exhibits to the Commitment Letter.

 

Pursuant to the terms of that certain Agreement and Plan of Merger dated as of
the date of the Commitment Letter, among the Borrower, a certain newly formed
subsidiary of the Borrower party thereto and the Target (together with all
exhibits, schedules and disclosure letters thereto, collectively, the
“Acquisition Agreement”), the Borrower will acquire the Target (the
“Acquisition”).

 

In connection with the Acquisition, it is intended that:

 

(a)     (i) The Borrower’s existing revolving credit facility (the “Existing RC
Facility”) and existing term loan A facility (the “Existing TLA Facility” and,
together with the Existing RC Facility, the “Existing Credit Facilities”) will
be amended pursuant to the Specified Amendment as described in Exhibit B to the
Commitment Letter and the Existing RC Facility drawn down in an amount to be
determined by the Borrower or (ii) the Borrower will obtain a senior secured
revolving credit facility (the “RC Backstop Facility”) and a senior secured term
loan B facility (the “TLB Backstop Facility” and, together with the RC Backstop
Facility, the “Backstop Facilities”) to refinance all the outstanding
commitments and loans under the Existing Credit Facility, which will be
available to be drawn at the Closing, subject to the satisfaction or waiver of
the conditions set forth in the Backstop Facilities Term Sheet.

 

(b)     The Borrower will obtain a seven-year senior secured term loan B
facility (the “Term Loan B Facility,” together with the Existing Credit
Facilities or the Backstop Facilities, as applicable, the “Senior Secured
Facilities”) in an aggregate principal amount of $1,375 million, which Term Loan
B Facility may take the form of an incremental term loan incurred under the
Existing Credit Agreement.

 

(c)     The Borrower will obtain a 364-day senior unsecured bridge facility (the
“364-day Bridge Facility”) in an aggregate principal amount of $300 million.

 

(d)     The Borrower intends to (i) issue and sell senior unsecured notes
providing for gross proceeds of up to $600 million on or prior to the Closing
Date (the “Notes”) pursuant to a Rule 144A (with or without registration rights)
or other private placement; or (ii) to the extent that all or a portion of such
offering of Notes providing such amount of gross proceeds has not been entered
into on or prior to the Closing Date, obtain up to $600 million in the aggregate
(less the amount of any gross proceeds from the issuance of Notes for purposes
of consummating the Acquisition) under a senior unsecured bridge loan facility
described in Exhibit F (the “HY Bridge Facility” and, together with the Backstop
Facilities, the Term Loan B Facility and the 364-day Bridge Facility, the
“Facilities”), in each case, the proceeds of which will be used for the purpose
of consummating the Acquisition and the Debt Repayment (as defined below).

A-1



(e)     The following indebtedness of the Target and its subsidiaries, in each
case as amended, will be repaid or otherwise satisfied and discharged, with all
commitments thereunder terminated and all security and guarantees in respect
thereof (if any) discharged and released (the “Debt Repayment”):

 

(1)     Credit Agreement, dated as of July 2, 2012, among the Target, Bank of
America, N.A., as administrative agent, collateral agent, swingline lender and
L/C issuer thereunder and the lenders party thereto, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof; and

 

(2)     Indenture, dated as of June 9, 2015, among the Target, each of the
Guarantors party thereto and Wilmington Trust, National Association, relating to
the 5.625% Senior Notes due 2023.

 

The proceeds of the Term Loan B Facility, 364-day Bridge Facility, HY Bridge
Facility and the draw on the Existing RC Facility or the RC Backstop Facility,
as applicable will be applied to the Debt Repayment and to pay a portion of the
Cash Consideration (as defined in the Acquisition Agreement) and all or a
portion of the fees and expenses incurred in connection with the Transactions
(such fees and expenses, the “Transaction Costs”) and, if the Specified
Amendment is not obtained on or prior to the Closing Date, the proceeds of loans
under the Backstop Facilities on the Closing Date may be applied to repay loans
under the Existing Credit Facilities and to pay the Transaction Costs and
letters of credit under the Backstop Facilities may be used to replace, backstop
or, subject to the consent of the issuer thereof, “grandfather” any letters of
credit.

 

The transactions described above are collectively referred to herein as the
“Transactions” and, the date of the consummation of the Acquisition, the
“Closing Date.”

A-2



CONFIDENTIALEXHIBIT B

 

Project Cobra

Summary of Specified Amendment

 

The term “Specified Amendment” refers to the following amendments to the Credit
Agreement, dated as of June 17, 2016, by and among Gartner, Inc., JPMorgan Chase
Bank N.A., as administrative agent (in such capacity, the “Existing Credit
Facilities Administrative Agent”), and the lenders party thereto (the “Existing
Credit Agreement”), in each case, in the form to be mutually agreed by the
Borrower and the Amendment Lead Arrangers:

 

(a)Negative Covenants:

 

(i)Section 7.1(a) shall be amended to prohibit the Consolidated Leverage Ratio
(as defined in the Existing Credit Agreement) from exceeding (1) 5.25 to 1.00,
net of cash up to 50% of Consolidated EBITDA, for the first six fiscal quarters
following the Closing Date and (2) thereafter, without the netting of any cash,
from exceeding (x) 4.50 to 1.00 or (y) 4.75 to 1.00 for any fiscal quarter
during any Acquisition Step-Up Period (as defined in the Existing Credit
Agreement).

 

(ii)Section 7.1(b) shall be amended to prohibit the Consolidated Secured
Leverage Ratio (as defined in the Existing Credit Agreement) from exceeding (1)
4.25 to 1.00, net of cash up to 50% of Consolidated EBITDA, for the first six
fiscal quarters following the Closing Date and (2) thereafter, without the
netting of any cash, from exceeding (x) 3.50 to 1.00 or (y) 3.75 to 1.00 for any
fiscal quarter during any Acquisition Step-Up Period (as defined in the Existing
Credit Agreement).

 

(iii)Sections 7.2 and 7.3 shall be amended to permit the pre-existing debt of
the Target and its subsidiaries (other than any indebtedness required to be
repaid or otherwise discharged and satisfied as part of the Debt Repayment)
permitted under the Acquisition Agreement to be outstanding on the Closing Date.

 

(iv)Section 7.2(o) (Permitted Subordinated Debt and Permitted Senior Unsecured
Debt) shall be amended to require pro forma compliance with a Consolidated
Leverage Ratio of not more than 5.25 to 1.00 (in addition to pro forma
compliance with the covenants set forth in Sections 7.1(b) and (c)).

 

(v)A Section 7.2(u) shall be added to permit the incurrence of Indebtedness up
to an aggregate principal amount of $25,000,000.

B-1



(vi)Section 7.6(a)(iv) shall be amended to limit the payment of cash dividends
to holders of Permitted Preferred Stock thereunder to no more than $50,000,000.

 

(vii)Section 7.6(a)(xi)(ii)(y) and (b)(iii)(y) shall each be amended to require
pro forma compliance with a (x) Consolidated Leverage Ratio of not more than
4.25 to 1.00, (y) Consolidated Secured Leverage Ratio of not more than 3.25 to
1.00 and (z) Consolidated Interest Expense Ratio of not less than 3.25 to 1.00.

 

(viii)Section 7.8(i)(i) (acquisitions of assets or capital stock) shall be
amended to require pro forma compliance with a (x) Consolidated Leverage Ratio
of not more than 4.50 to 1.00, (y) Consolidated Secured Leverage Ratio of not
more than 3.50 to 1.00 and (z) Consolidated Interest Expense Ratio of not less
than 3.25 to 1.00.

 

(b)Definitions:

 

(i)The definition of “Consolidated EBITDA” shall be amended to provide for add
backs for costs and expenses relating to the Transactions and pro forma cost
savings based on actions taken or expected to be taken within 24 months of the
closing of the Transactions (but subject to a cap of 20% as set forth in the
Existing Credit Agreement).

 

(ii)The definition of “Consolidated Net Income” shall be amended to provide that
any subsidiary or line of business acquired as part of the Transactions that is
or becomes a discontinued operation because it is being held for sale shall not
be excluded from Consolidated Net Income (it being understood that upon the
consummation of the actual sale of such subsidiary or line of business, the
results thereof shall be excluded from Consolidated Net Income at the beginning
of the applicable period and that, at the time of any calculation of
Consolidated Net Income, any debt prepayments expected to be made within 10
business days of consummation of the sale of such asset shall be reflected on a
pro forma basis for the purpose of any compliance or ratio test as if such
prepayment had occurred at the beginning of the appropriate period (it being
understood that if such prepayment is not made within such 10 business day
period, Consolidated Net Income shall be recalculated at such time without
giving effect to such prepayment).

 

(iii)The definition of “L/C Commitment” shall be amended to provide for an
aggregate commitment of $75,000,000.

B-2



(iv)The definition of “Applicable Margin” shall be amended as set out in Exhibit
C hereto under the heading “Interest Rates.”

 

(v)The definition of “Permitted Acquisition” shall be amended to include a
provision permitting the consummation of the Acquisition as contemplated by the
Acquisition Agreement.

 

(vi)The definition of “Permitted Senior Unsecured Notes” shall be amended by
deleting the words “in an aggregate principal amount not exceeding $500,000,000”
and replacing them with “to the extent the proceeds of which are used to finance
the Acquisition”.

 

(c)Other:

 

(i)Section 2.1(b)(i) shall be amended to permit establishment of additional
incremental revolving commitments in an aggregate amount of up to $750 million
and Section 2(b)(i)(A) shall be amended to increase the incremental pro forma
compliance to a Consolidated Secured Leverage Ratio not exceeding 3.50 to 1.00.

 

(ii)Section 2.1(b) shall be amended to permit incurrence of the Term Loan B
Facility as an incremental facility under the Existing Credit Facility, and to
permit amendment to the voting, mandatory prepayment and other terms to reflect
the terms set out in Exhibit D.

 

(iii)Section 5.2 shall be amended so that the only conditions precedent to the
extensions of credit by the Lenders to the Transactions shall be those set out
in Exhibit H hereto, subject to the Limited Conditionality Provisions; provided
that such amendment and the Limited Conditionality Provisions shall only apply
to drawings under the Existing RC Facility to the extent that the Specified
Amendment has been successfully obtained and each other Facility funded on the
Closing Date and the Notes, if applicable, have been fully drawn or issued, as
the case may be, and applied to the Transaction Costs.

 

(iv)The Existing Credit Agreement shall be amended as follows to permit each of
the Term Loan B Facility, the 364-day Bridge Facility, the HY Bridge Facility
and the Notes:

 

1.Section 7.2 shall be amended to include exceptions to permit the incurrence of
the Term Loan B Facility, the 364-day Facility, the HY Bridge Facility and any
Indebtedness issued to replace all or a portion of the commitments thereunder,
including the Notes, and in each case any refinancing thereof.

B-3



2.Section 7.3 shall be amended to permit the incurrence of Liens in respect of
the Term Loan B Facility and any refinancing thereof.

 

3.Sections 7.2 and 7.3 shall be amended to permit the incurrence of the Notes
and/or the Term Loan B Facility prior to the Closing Date for the sole purpose
of financing the Transaction on the Closing Date and the deposit of the proceeds
of the Notes and/or the Term Loan B Facility into escrow (and any related
guarantees of interest payments related thereto secured on a pari passu basis
with the Existing Credit Facilities) or for such proceeds to be held by the
Borrower pending the Closing Date; provided that in the event that the aggregate
proceeds of such incurrence exceed $600,000,000, the Borrower shall be required
to either (i) reduce the commitments under any committed source of financing
intended to finance the Transactions, (ii) reduce the anticipated drawing amount
under the Existing RC Facility or the RC Backstop Facility intended to pay
Transaction Costs on the Closing Date or (iii) repay amounts outstanding under
the Existing RC Facility, in each case, by an amount equal to such excess.

 

4.Section 7.5 shall be amended to permit the disposition of any non-core assets
acquired as part of the Transactions.

 

5.Section 7.6 shall be amended to (i) limit the amount of all Restricted
Payments permitted to be made under the Credit Agreement while the 364-day
Bridge Facility is outstanding to $50,000,000 and (ii) exclude the 364-day
Bridge Facility and the HY Bridge Facility from the restrictions on Restricted
Debt Payments (other than repayments of the 364-day Bridge Facility directly
funded with the proceeds of any senior secured indebtedness on the date of the
incurrence of such senior secured indebtedness, which shall remain restricted
under Section 7.6).

 

6.Section 7.8 will be amended to add a new clause permitting the consummation of
the transaction previously identified to us.

 

7.Sections 7.13 and 7.14 shall be amended to permit any restrictions under the
Facilities.

 

(v)Each of the dollar-based baskets and thresholds set out in Sections 7 and 8
(other than those baskets otherwise addressed in this Exhibit B) shall be
increased by 50%.

B-4



(vi)Additional baskets shall be added to Sections 7.6(a), 7.6(b) and 7.8
permitting Restricted Equity Payments, Restricted Debt Payments and Investments,
respectively, up to the “Available Amount”, subject in each case to compliance
with a Consolidated Leverage Ratio of not more than 4.75 to 1.00, with the
“Available Amount” to include (i) a $100,000,000 “starter basket” and (ii)
additional amounts to be based on the unapplied portion of Excess Cash Flow (to
be defined as mutually agreed and with the deductions described under “Mandatory
Prepayments” in Exhibit C below).

 

(vii)Section 5.2(c) of the Guarantee and Collateral Agreement, dated as of June
17, 2016, by Gartner, Inc. and certain of its subsidiaries in favor of JPMorgan
Chase Bank N.A., as administrative agent shall be amended to add a proviso at
the end of the sentence that reads “; provided that no Grantor shall be required
to execute any deposit account control agreement or securities account control
agreement in favor of the Administrative Agent”.

B-5



CONFIDENTIAL EXHIBIT C

 

Project Cobra

Senior Secured Backstop Facilities

Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Commitment Letter to which this Exhibit C is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:   Gartner, Inc., a Delaware corporation (the “Borrower”).       Lead
Arrangers and Bookrunners:   JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”)
and each other financial institution appointed as a lead arranger and/or
bookrunner pursuant to the terms of the Commitment Letter (collectively, the
“Backstop Lead Arrangers”).       Administrative Agent:   JPMorgan Chase Bank
will act as sole administrative agent (in such capacity, the “Backstop
Administrative Agent”).       Transactions:   As described in Exhibit A to the
Commitment Letter.       Lenders:   JPMorgan Chase Bank (or one of its
affiliates) and a syndicate of financial institutions and other lenders (the
“Backstop Lenders”) arranged by the Backstop Lead Arrangers as contemplated by
the Commitment Letter.       RC Backstop Facility:  

If the Specified Amendment is not obtained on or prior to the Closing Date, the
Backstop Lenders will provide a senior secured revolving credit facility in
aggregate principal amount of $500 million (the “RC Backstop Facility”).

 

Up to $75,000,000 of the RC Backstop Facility will be available in the form of
standby letters of credit to be provided by the Commitment Parties (ratably in
accordance with their commitments in respect of the RC Backstop Facility under
the Commitment Letter) and/or other Backstop Lenders to be mutually agreed that
consent to act in such capacity (with the amount of each such Backstop Lender’s
commitment to issue letters of credit being as separately agreed by the Borrower
and such Backstop Lender, and such commitment to reduce ratably the commitments
of the Commitment Parties to issue letters of credit). The obligation of letter
of credit issuers under the Backstop Facility to issue, extend, renew or amend
any letter of credit shall be subject to the policies and procedures of such
letter of credit issuer.

C-1



TLB Backstop Facility:   If the Specified Amendment is not obtained on or prior
to the Closing Date, the Backstop Lenders will provide a senior secured term
loan B credit facility in aggregate principal amount of $1.2 billion (the “TLB
Backstop Facility” and together with the RC Backstop Facility, the “Backstop
Facilities”).       Purpose:   The commitments under and the proceeds of the
Backstop Facilities will be used to refinance the Existing Credit Facilities,
finance the Acquisition, the Debt Repayment and the Transaction Costs.      
Availability:   If the Specified Amendment is not obtained on or prior to the
Closing Date, the full amount of the Backstop Facilities will be made available
on the Closing Date to refinance amounts outstanding under the Existing Credit
Facilities and for fees and costs in connection with the Transactions, and the
Backstop Facilities will be available after the Closing Date to finance working
capital and general corporate purposes.       Ranking:   The Backstop Facilities
will rank pari passu with the Term Loan B Facility and other senior secured
indebtedness of the Borrower.       Guarantees:   Substantially the same as and
limited to those set forth in the Existing Credit Facility. The Target and each
of its subsidiaries that would be required to guarantee the Existing Credit
Facilities will, subject to the “Guarantee and Collateral Provisions” as set
forth in the immediately succeeding paragraph, be required to become guarantors.
The Borrower and the guarantors are collectively referred to as the “Loan
Parties.”       Guarantee and Collateral Provisions:   Subject to the Backstop
Documentation Principles and the Limited Conditionality Provisions, the
Borrower’s obligations shall be secured by a perfected first priority security
interest in all of the Borrower’s and Target’s tangible and intangible assets,
subject to limitations and exclusions which shall be substantially the same as
those set forth in the Existing Credit Facilities.       Maturity:   The RC
Backstop Facility will mature on June 17, 2021. Loans under the TLB Backstop
Facility will mature seven years after the Closing Date, and will be subject to
amortization at the rate of 1.00% per annum with a bullet payment at the
final  maturity thereof.       Interest Rate:   With respect to the TLB Backstop
Facility, the Borrower may elect that the loans thereunder bear interest at a
rate per annum equal to (a) the Base Rate (as defined in Exhibit D) plus 175.0
basis points or (b) the Adjusted LIBO Rate (as defined in Exhibit D) plus 275.0
basis points.

C-2



    With respect to the loans and commitments under the RC Backstop Facility,
the interest rates shall be in accordance with the below:      

Leverage
˃ 5.00x
˃ 4.50x
˃ 4.00x
˃ 3.50x
˃ 2.75x
˃ 1.75x
˃ 0.75x
≤ 0.75x Drawn (bps)
L + 300.0
L + 250.0
L + 200.0
L + 175.0
L + 150.0
L + 137.5
L + 125.0
L + 112.5 Undrawn (bps)
50.0
40.0
35.0
30.0
25.0
20.0
17.5
12.5

 

Original Issue Discount:   The TLB Backstop Facility shall be subject to an
original discount of 0.50%.       Letter of Credit Fees:   Subject to the
Backstop Documentation Principles, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Default Rate:   Subject
to the Backstop Documentation Principles, substantially the same as and limited
to those set forth in the Existing Credit Facilities.       Mandatory
Prepayment:  

Subject to the Backstop Documentation Principles, substantially the same as
those set forth in the Existing Credit Facilities and including mandatory
prepayments for the following:

 

(a) with respect to the TLB Backstop Facility only, 100% of the net cash
proceeds received by the Borrower or any of its restricted subsidiaries from any
Asset Sale or Recovery Event (as defined in the Existing Credit Agreement)
consummated after the Closing Date, subject to reinvestment rights and other
limitations, provided that such mandatory prepayments shall be shared on a pro
rata basis with the equivalent mandatory prepayment requirements under the Term
Loan B Facility (whether or not documented as a Combined Term Facility (as
defined below)).

 

(b) 100% of the net cash proceeds received by the Borrower from any debt
issuance (other than any indebtedness permitted to be incurred under the
Existing Credit Agreement (as modified by the Specified Amendment) (“Permitted
Debt”) and the Transactions described in Exhibit A) after the Closing Date;
provided that (i) until the first anniversary of the Closing Date no such
mandatory prepayments shall be required under this clause (b) with respect to
the incurrence of unsecured debt until such amounts are applied in satisfaction
of the

C-3



   

equivalent mandatory prepayment or commitment reduction requirements under the
HY Bridge Facility (or the HY Bridge Facility is no longer outstanding), (ii) if
the HY Bridge Facility is no longer outstanding or the equivalent mandatory
prepayment or commitment reduction requirements with respect thereto have
already been satisfied but the 364-day Bridge Facility is outstanding, the
Borrower may, in its discretion, apply such proceeds in satisfaction of any
equivalent mandatory prepayment or commitment reduction requirements under the
364-day Bridge Facility or to the TLB Backstop Facility pursuant this clause (b)
(or any combination of the foregoing) and (iii) if such proceeds are applied to
the TLB Backstop Facility pursuant to this clause (b), such mandatory
prepayments shall be shared on a pro rata basis with the equivalent mandatory
prepayment requirements under the Term Loan B Facility (whether or not
documented as a Combined Term Facility).

 

(c) With respect to the TLB Backstop Facility only, 50% of Excess Cash Flow,
subject to (i) reduction to 25% upon the Consolidated Secured Leverage Ratio (as
defined in the Existing Credit Agreement) being equal to or less than 3.00 to
1.00 and (ii) elimination upon the Consolidated Secured Leverage Ratio being
equal to 2.50 to 1.00, payable within 10 business days after delivery of the
annual audited financial statements (starting with the fiscal year ending
December 31, 2018); provided that the amount of the prepayment otherwise
required from Excess Cash Flow shall be reduced on a dollar for dollar basis by
(x) the amount of voluntary prepayments of any long-term indebtedness, including
the aggregate amount of any prepayment of the 364-day Bridge Facility and any
permanent reductions of the Senior Secured Facility commitments during such
fiscal year and, at the option of the Borrower, after year end and prior to the
time such Excess Cash Flow Payment is due, (y) internally generated cash (to be
defined to exclude the proceeds of financings other than revolver draws) used or
contractually committed to be used within a time limit to be agreed for capital
expenditures, Permitted Acquisitions (as defined in the Existing Credit
Agreement) and other investments, and certain restricted payments, in each case,
during such fiscal year and, at the option of the Borrower, after year end and
prior to the time such Excess Cash Flow Payment is due and (z) to the extent
such Excess Cash Flow is attributable to foreign subsidiaries, amounts that may
not be repatriated and applied to prepayments without material adverse tax
consequences for

C-4



   

the Borrower; provided that such mandatory prepayments shall be shared on a pro
rata basis with the equivalent mandatory prepayment requirements under the Term
Loan B Facility (whether or not documented as a Combined Term Facility).

 

Any mandatory prepayments required under this paragraph will be applied as
directed by the Borrower.

      Optional Prepayment:  

Subject to the Backstop Documentation Principles, substantially the same as and
limited to those set forth in the Existing Credit Facilities; provided that any
voluntary prepayments of the TLB Backstop Facility made in the first six months
following the Closing Date in the event of a Repricing Transaction will be
subject to a 1.00% prepayment premium.

 

“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute or replace the TLB Backstop
Facility or to amend the TLB Backstop Facility to reduce the Yield, (a) the
prepayment, refinancing, substitution or replacement of all or a portion of the
TLB Backstop Facility with the incurrence of any long-term debt financing by the
Borrower or any restricted subsidiaries having a Yield at the time of incurrence
thereof that is less than the Yield of such TLB Backstop Facility at the time of
such incurrence or (b) any amendment to the credit agreement that, directly or
indirectly, reduces the Yield of the TLB Backstop Facility. No “Repricing
Transaction” shall be deemed to occur in connection with any change of control,
initial public offering or transformative investment or acquisition (each such
term to be defined in a manner to be mutually agreed).

 

“Yield” shall mean, with respect to any indebtedness, the yield thereon, as
determined by the Borrower in good faith consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
interest rate floors, upfront or similar fees or original issue discount shared
with all providers of such financing, with upfront fees and original issue
discount being equated to interest margins based on an assumed four year life to
maturity, but excluding the effect of any ticking, unused line, amendment,
arrangement, structuring, syndication, commitment, underwriting or similar fees
(regardless of whether paid, in whole or in part, to any or all lenders or
holders or other fees not paid generally to all lenders or holders of
indebtedness).

      Documentation:   The definitive documentation for the Backstop Facilities
(the “Backstop Documentation”) will be drafted by counsel to Borrower,

C-5



    negotiated in good faith by Borrower and the Commitment Parties and will be
based on the Existing Credit Agreement, as in effect on the date of the
Commitment Letter but after giving effect to the Specified Amendment, and solely
with such other modifications thereto as are required to reflect (a) the terms
and conditions set forth in this Exhibit C, (b) scheduled exceptions to the
representations and warranties to be subject to the reasonable approval of the
Backstop Lead Arrangers, except with respect to any exceptions scheduled to
Existing Credit Facilities or otherwise previously disclosed to the Commitment
Parties and (c) modifications to the Existing Credit Facilities to account for
changes in law or accounting standards or to cure mistakes or defects (it being
understood that if a modification of any provision in the definitive
documentation is proposed pursuant to this clause (c), but the Borrower and the
Backstop Lead Arrangers fail to mutually agree on any modification of such
provision in the requisite time period to allow effectiveness on the Closing
Date, such provision shall be in the form of the corresponding provision of the
Existing Credit Facilities). The Backstop Documentation shall contain only those
conditions to borrowing, mandatory prepayments, representations and warranties,
affirmative, negative and financial covenants and events of default set forth in
this Exhibit C, which, subject to the preceding sentence, shall be substantially
consistent with, but no less favorable to the Borrower in any respect than, the
Existing Credit Facilities. The TLB Backstop Facility may be documented together
with the Term Loan B Facility as a single senior secured term loan b facility
with the terms described in this Exhibit C and Exhibit D, as applicable (such
facility the “Combined Term Facility”). The principles set forth in this
paragraph are referred to as the “Backstop Documentation Principles”.      
Conditions Precedent to Closing Date Borrowing:   The availability of the
borrowing under the Backstop Facilities on the Closing Date shall only be
subject to the Limited Conditionality Provisions and the applicable conditions
set forth in Exhibit H to the Commitment Letter.       Conditions Precedent to
Borrowings after the Closing Date   Subject to the Backstop Documentation
Principles and the Limited Conditionality Provisions, substantially the same as
and limited to those set forth in the Existing Credit Facilities.      
Representations and Warranties:   Subject to the Backstop Documentation
Principles and the Limited Conditionality Provisions, substantially the same as
and limited to those set forth in the Existing Credit Facilities, it being
understood that the representations and warranties made on the Closing Date will
cover the Target and its subsidiaries (in the case of “excluded subsidiaries” of
the Target, only to the extent such representations and warranties cover the
“excluded subsidiaries” of the Borrower)

C-6



    and the Acquisition and the other Transactions.       Affirmative Covenants:
  Subject to the Backstop Documentation Principles and the Limited
Conditionality Provisions, substantially the same as and limited to those set
forth in the Existing Credit Facilities (as modifed by the Specified Amendment).
      Negative and Financial Covenants:   Subject to the Backstop Documentation
Principles and the Limited Conditionality Provisions, substantially the same as
and limited to those set forth in the Existing Credit Facilities (as modified by
the Specified Amendment).       Events of Default:   Subject to the Backstop
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Facilities.       Cost and Yield Protection:   Subject to the Backstop
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Facilities.       Assignments and Participation:   Subject to the Backstop
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Facilities.       Voting:   Subject to the Backstop Documentation Principles and
the Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Expenses and
Indemnification:   Subject to the Backstop Documentation Principles and the
Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Governing Law and
Forum:   New York, including exclusive New York jurisdiction.       Counsel to
Backstop Administrative Agent and Backstop Lead Arrangers:   Simpson Thacher &
Bartlett LLP.       Counsel to Borrower:   Sullivan & Cromwell LLP.

C-7



CONFIDENTIAL EXHIBIT D

 

Project Cobra

Term Loan B Facility

Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit D shall have the meanings
set forth in the Commitment Letter to which this Exhibit D is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:   Gartner, Inc., a Delaware corporation (the “Borrower”).       Lead
Arrangers and Bookrunners:   JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”),
Goldman Sachs Bank USA (“Goldman Sachs”) and each other financial institution
appointed as a lead arranger and/or bookrunner pursuant to the terms of the
Commitment Letter (collectively, the “Term Loan B Lead Arrangers”).      
Administrative Agent:   JPMorgan Chase Bank will act as sole administrative
agent (in such capacity, the “Term Loan B Administrative Agent”).      
Transactions:   As described in Exhibit A to the Commitment Letter.      
Lenders:   JPMorgan Chase Bank (or one of its affiliates), Goldman Sachs and a
syndicate of financial institutions and other lenders (the “Term Loan B
Lenders”) arranged by the Term Loan B Lead Arrangers as contemplated by the
Commitment Letter.       Type and Amount of Facility:   A senior secured term
loan B facility (the “Term Loan B Facility”) in an aggregate amount of up to
$1,375.0 million.       Purpose:   The proceeds of the loans under the Term Loan
B Facility will be used to finance in part the Acquisition, the Debt Repayment
and the Transaction Costs.       Availability:   The full amount of the Term
Loan B Facility must be drawn in a single drawing on the Closing Date
concurrently with the consummation of the Acquisition. Amounts repaid or prepaid
under the Term Loan B Facility may not be reborrowed.       Ranking:   The Term
Loan B Facility will rank pari passu with the Existing Credit Facilities or the
Backstop Facilities, as applicable, and other senior secured indebtedness of the
Borrower.       Guarantees:   Substantially the same as and limited to those set
forth in the Existing Credit Facilities. The Target and each of its subsidiaries
that would be required to guarantee the Term Loan B Facility will, subject to
the

D-1



    “Guarantee and Collateral Provisions” as set forth in the immediately
succeeding paragraph, be required to become guarantors. The Borrower and the
guarantors are collectively referred to as the “Loan Parties.”       Guarantee
and Collateral Provisions:   Subject to the Term Loan B Documentation Principles
and the Limited Conditionality Provisions, the Borrower’s obligations shall be
secured by a perfected first priority security interest in all of the Borrower’s
and Target’s tangible and intangible assets, subject to limitations and
exclusions which shall be substantially the same as those set forth in the
Existing Credit Facilities.       Maturity:   Loans under the Term Loan B
Facility will mature seven years after the Closing Date, and will be subject to
amortization at the rate of 1.00% per annum with a bullet payment at the
final  maturity thereof.       Interest Rate:  

The Borrower may elect that the Term Loan B loans bear interest at a rate per
annum equal to (a) the Base Rate plus 175.0 basis points or (b) the Adjusted
LIBO Rate plus 275.0 basis points.

 

As used herein:

 

“Base Rate” shall have the meaning given to “ABR” in the Existing Credit
Agreement.

 

“Adjusted LIBO Rate” shall have the meaning given to “Eurodollar Rate” in the
Existing Credit Agreement.

 

In no event shall the Adjusted LIBO Rate be less than zero or the Base Rate be
less than the one-month Adjusted LIBO Rate plus 1.00% per annum.

 

The Borrower may select, in respect of Eurodollar loans, Interest Periods of one
week or one, two, three or six months or such shorter or longer period as may be
consented to by each Term Loan B Lender.

 

Interest will be payable in arrears (a) with respect to each Base Rate Loan, on
the first business day of each calendar quarter during the term of such Base
Rate Loan and (b) with respect to each Eurodollar Loan, on the last day of the
applicable interest period relating thereto; provided that in the event that the
interest period for a Eurodollar Loan shall be for a period in excess of three
months, then interest shall also be payable on each three month anniversary of
the commencement of such interest period.

D-2



Original Issue Discount:   0.50%       Default Rate:   Subject to the Term Loan
B Documentation Principles, substantially the same as and limited to those set
forth in the Existing Credit Facilities.       Mandatory Prepayment:  

Subject to the Term Loan B Documentation Principles, substantially the same as
those set forth in the Existing Credit Facilities and including mandatory
prepayments for the following:

 

(a) 100% of the net cash proceeds received by the Borrower or any of its
restricted subsidiaries from any Asset Sale or Recovery Event consummated after
the Closing Date, subject to reinvestment rights and other limitations, provided
that such mandatory prepayments shall be shared on a pro rata basis with the
equivalent mandatory prepayment requirements under the TLB Backstop Facility
(whether or not documented as a Combined Term Facility (as defined in Exhibit
C)).

 

(b) 100% of the net cash proceeds received by the Borrower from any debt
issuance (other than Permitted Debt or the Transactions described in Exhibit A)
after the Closing Date; provided that (i) until the first anniversary of the
Closing Date no such mandatory prepayments shall be required under this clause
(b) with respect to the incurrence of unsecured debt until such amounts are
applied in satisfaction of the equivalent mandatory prepayment or commitment
reduction requirements under the HY Bridge Facility (or the HY Bridge Facility
is no longer outstanding), (ii) if the HY Bridge Facility is no longer
outstanding or the equivalent mandatory prepayment or commitment reduction
requirements with respect thereto have already been satisfied but the 364-day
Bridge Facility is outstanding, the Borrower may, in its discretion, apply such
proceeds in satisfaction of any equivalent mandatory prepayment or commitment
reduction requirements under the 364-day Bridge Facility or to the Term Loan B
Facility pursuant this clause (b) (or any combination of the foregoing) and
(iii) if such proceeds are applied to the Term Loan B Facility pursuant to this
clause (b), such mandatory prepayments shall be shared on a pro rata basis with
the equivalent mandatory prepayment requirements under the TLB Backstop Facility
(whether or not documented as a Combined Term Facility).

 

(c) 50% of Excess Cash Flow, subject to (i) reduction to 25%

D-3



   

upon the Consolidated Secured Leverage Ratio being equal to or less than 3.00x
and (ii) elimination upon the Consolidated Secured Leverage Ratio being equal to
2.50x, payable within 10 business days after delivery of the annual audited
financial statements (starting with the fiscal year ending December 31, 2018);
provided that the amount of the prepayment otherwise required from Excess Cash
Flow shall be reduced on a dollar for dollar basis by (x) the amount of
voluntary prepayments of any long-term indebtedness, including the aggregate
amount of any prepayment of the 364-day Bridge Facility and any permanent
reductions of the Senior Secured Facility commitments during such fiscal year
and, at the option of the Borrower, after year end and prior to the time such
Excess Cash Flow Payment is due, (y) internally generated cash (to be defined to
exclude the proceeds of financings other than revolver draws) used or
contractually committed to be used within a time limit to be agreed for capital
expenditures, Permitted Acquisitions and other investments, and certain
restricted payments, in each case, during such fiscal year and, at the option of
the Borrower, after year end and prior to the time such Excess Cash Flow Payment
is due and (z) solely to the extent such Excess Cash Flow is attributable to
foreign subsidiaries, amounts that may not be repatriated and applied to
prepayments without material adverse tax consequences for the Borrower; provided
that such mandatory prepayments shall be shared on a pro rata basis with the
equivalent mandatory prepayment requirements under the TLB Backstop Facility
(whether or not documented as a Combined Term Facility).

 

Any mandatory prepayments required under this paragraph will be applied as
directed by the Borrower.

      Optional Prepayment and Call Protection:  

Subject to the Term Loan B Documentation Principles, substantially the same as
and limited to those set forth in the Existing Credit Facilities; provided that
any voluntary prepayments of Term Loan B loans made in the first six months
following the Closing Date in the event of a Repricing Transaction will be
subject to a 1.00% prepayment premium.

 

“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute or replace the Term Loan B
Facility or to amend the Term Loan B Facility to reduce the Yield (as defined in
Exhibit C), (a) the

D-4



    prepayment, refinancing, substitution or replacement of all or a portion of
the Term Loan B Facility with the incurrence of any long-term debt financing by
the Borrower or any restricted subsidiaries having a Yield at the time of
incurrence thereof that is less than the Yield of such Term Loan B loans at the
time of such incurrence or (b) any amendment to the credit agreement that,
directly or indirectly, reduces the Yield of the Term Loan B loans. No
“Repricing Transaction” shall be deemed to occur in connection with any change
of control, initial public offering or transformative investment or acquisition
(each such term to be defined in a manner to be mutually agreed).      
Documentation:   The definitive documentation for the Term Loan B Facility (the
“Term Loan B Documentation”) will be drafted by counsel to Borrower, negotiated
in good faith by Borrower and the Commitment Parties and will be based on the
Existing Credit Agreement (and may be incurred as an incremental term loan under
the Existing Credit Agreement), as in effect on the date of the Commitment
Letter but after giving effect to the Specified Amendments, and solely with such
other modifications thereto as are required to reflect (a) the terms and
conditions set forth in this Exhibit D, (b) scheduled exceptions to the
representations and warranties to be subject to the reasonable approval of the
Term Loan B Lead Arrangers, except with respect to any exceptions scheduled to
the Existing Credit Facilities or otherwise previously disclosed to the
Commitment Parties) and (c) modifications to the Existing Credit Facilities to
account for changes in law or accounting standards or to cure mistakes or
defects (it being understood that if a modification of any provision in the
definitive documentation is proposed pursuant to this clause (c), but the
Borrower and the Term Loan B Lead Arrangers fail to mutually agree on any
modification of such provision in the requisite time period to allow
effectiveness on the Closing Date, such provision shall be in the form of the
corresponding provision of the Existing Credit Facilities). The Term Loan B
Documentation shall contain only those conditions to borrowing, mandatory
prepayments, representations and warranties, affirmative and negative covenants
and events of default set forth in this Exhibit D, which, subject to the
preceding sentence, shall be substantially consistent with, but no less
favorable to the Borrower in any respect than, the Existing Credit Facilities.
In the event that the TLB Backstop Facility becomes effective, the Term Loan B
Facility may be documented together with the TLB Backstop Facility as a Combined
Term Facility (as defined in Exhibit C). The principles set forth in this
paragraph are referred to as the “Term Loan B Documentation Principles.”      
Conditions Precedent to   The availability of the borrowing under the Term Loan
B Facilities

D-5



Closing Date Borrowing:   on the Closing Date shall only be subject to the
Limited Conditionality Provisions and the applicable conditions set forth in
Exhibit H to the Commitment Letter.       Representations and Warranties:  
Subject to the Term Loan B Documentation Principles and the Limited
Conditionality Provisions, substantially the same as and limited to those set
forth in the Existing Credit Facilities, it being understood that the
representations and warranties made on the Closing Date will cover the Target
and its subsidiaries (in the case of “excluded subsidiaries” of the Target, only
to the extent such representations and warranties cover the “excluded
subsidiaries” of the Borrower) and the Acquisition and the other Transactions.  
    Affirmative Covenants:   Subject to the Term Loan B Documentation Principles
and the Limited Conditionality Provisions, substantially the same as and limited
to those set forth in the Existing Credit Facilities.       Negative Covenants:
  Subject to the Term Loan B Documentation Principles and the Limited
Conditionality Provisions, substantially the same as and limited to those set
forth in the Existing Credit Facilities.       Financial Covenants:   The Term
Loan B Facility will not be subject to any financial covenants.       Events of
Default:   Subject to the Term Loan B Documentation Principles and the Limited
Conditionality Provisions, substantially the same as and limited to those set
forth in the Existing Credit Facilities; provided that if documented as an
incremental facility, the Term Loan B Facility will not have an Event of Default
as a result of a breach of the financial covenant benefitting the Existing RC
Facility lenders and the Existing TLA Facility lenders unless the lenders
thereunder accelerate the maturity of the Existing RC Facility or Existing TLA
Facility, as applicable, as a result of such breach.       Cost and Yield
Protection:   Subject to the Term Loan B Documentation Principles and the
Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Assignments and
Participation:   Subject to the Term Loan B Documentation Principles and the
Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Voting:   Subject to
the Term Loan B Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and limited to those set forth in the
Existing Credit Facilities.

D-6



Expenses and Indemnification:   Subject to the Term Loan B Documentation
Principles and the Limited Conditionality Provisions, substantially the same as
and limited to those set forth in the Existing Credit Facilities.      
Governing Law and Forum:   New York, including exclusive New York jurisdiction.
      Counsel to Backstop Administrative Agent and Backstop Lead Arrangers:  
Simpson Thacher & Bartlett LLP.       Counsel to Borrower:   Sullivan & Cromwell
LLP.

D-7



CONFIDENTIAL EXHIBIT E

 

Project Cobra

364-day Senior Unsecured Bridge Facility
Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit E shall have the meanings
set forth in the Commitment Letter to which this Exhibit E is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:   Gartner, Inc., a Delaware corporation (the “Borrower”).       Lead
Arrangers and Bookrunner:   JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”),
Goldman Sachs Bank USA (“Goldman Sachs”) and each other financial institution
appointed as a lead arranger and/or bookrunner pursuant to the terms of the
Commitment Letter (collectively, the “364-day Bridge Lead Arrangers”).      
Administrative Agent:   JPMorgan Chase Bank will act as sole administrative
agent (in such capacity, the “364-day Bridge Administrative Agent”).      
Transactions:   As described in Exhibit A to the Commitment Letter.      
Lenders:   JPMorgan Chase Bank (or one of its affiliates), Goldman Sachs and a
syndicate of financial institutions and other lenders (the “364-day Bridge
Lenders”) arranged by the 364-day Bridge Lead Arrangers as contemplated by the
Commitment Letter.       Type and Amount of Facility:   A senior unsecured
364-day bridge loan facility (the “364-day Bridge Facility”) under which the
364-day Bridge Lenders will make senior increasing rate loans (the “364-day
Bridge Loans”) to the Borrower on the Closing Date in an aggregate principal
amount of up to $300.0 million, less all reductions on or prior to the Closing
Date pursuant to the “Mandatory Prepayment/Commitment Reductions” section below.
      Purpose:   The proceeds of the 364-day Bridge Loans will be used to
finance in part the Acquisition, the Debt Repayment and the Transaction Costs
until such time that the Borrower completes a repatriation to the United States
of cash held in certain foreign subsidiaries.       Availability:   The full
amount of the 364-day Bridge Facility must be drawn in a single drawing on the
Closing Date concurrently with the consummation of the Acquisition. Amounts
repaid or prepaid under the 364-day Bridge Facility may not be reborrowed.

E-1



Ranking:   The 364-day Bridge Loans will rank pari passu with other senior
unsecured indebtedness of the Borrower.       Guarantees:   Substantially the
same as and limited to those set forth in the Existing Credit Facilities. The
Target and each of its material domestic subsidiaries that would be required to
guarantee the Existing Credit Facilities will be required to become guarantors.
The Borrower and the guarantors are collectively referred to as the “Loan
Parties.”       Maturity:   The Bridge Loans will mature on the day that is 364
days after the Closing Date, and will not be subject to scheduled amortization
prior to the final maturity thereof.       Interest Rates:  

The Borrower may elect that the 364-day Bridge Loans bear interest at a rate per
annum equal to (a) the Base Rate plus 175.0 basis points or (b) the Adjusted
LIBO Rate plus 275.0 basis points. Such margins will increase by (a) 25.0 basis
points 180 days after the Closing Date and (b) an additional 25.0 basis points
each 90 days thereafter.

 

In no event shall the Adjusted LIBO Rate be less than zero or the Base Rate be
less than the one-month Adjusted LIBO Rate plus 1.00% per annum.

 

The Borrower may select, in respect of Eurodollar loans, Interest Periods of one
week or one, two, three or six months or such shorter or longer period as may be
consented to by each 364-day Bridge Lender.

 

Interest will be payable in arrears (a) with respect to each Base Rate Loan, on
the first business day of each calendar quarter during the term of such Base
Rate Loan and (b) with respect to each Eurodollar Loan, on the last day of the
applicable interest period relating thereto; provided that in the event that the
interest period for a Eurodollar Loan shall be for a period in excess of three
months, then interest shall also be payable on each three month anniversary of
the commencement of such interest period.

E-2



Duration Fees:   The Borrower shall pay duration fees for the account of each
364-day Bridge Lender in amounts equal to the percentage, determined in
accordance with the grid below, of the aggregate principal amount of the 364-day
Bridge Loans of such 364-day Bridge Lender outstanding at the close of business,
New York City time, on each date set forth in the grid below.      

Duration Fees 90 days after the
Closing Date 180 days after the
Closing Date 270 days after the
Closing Date 25 bps 100 bps 100 bps

      Default Rate:   Upon and during the continuance of any payment event of
default or bankruptcy event of default, with respect to principal, the
applicable interest rate plus 2.00% per annum and, with respect to any other
amount, the interest rate applicable to the 364-day Bridge Loans that are Base
Rate Loans plus 2.00% per annum.       Mandatory Prepayments/Commitment
Reductions:  

The Borrower shall prepay the 364-day Bridge Loans or, prior to the funding of
the 364-day Bridge Facility on the Closing Date, the commitments in respect of
the 364-day Bridge Facility shall automatically reduce, in an aggregate amount
equal to:

 

(a)     100% of any net cash proceeds received by the Borrower as a distribution
or dividend from any Foreign Subsidiary (as defined in the Existing Credit
Facilities) of the Borrower (other than in the ordinary course), less the amount
of taxes payable or reasonably estimated by the Borrower to be payable as a
result of such repatriation (it being understood that this clause shall not
apply to intercompany payments including repayment of receivables or
intercompany debt); and

 

(b)     100% of the net cash proceeds received by the Borrower from any
Specified Debt Incurrence or Specified Equity Issuance after the Closing Date;
provided that (i) no such mandatory prepayments shall be required under this
clause (b) with respect to the incurrence of any Specified Debt Incurrence
constituting secured debt, (ii) no such mandatory prepayments shall be required
under this clause (b) with respect to any debt or equity until such amounts are
applied in satisfaction of the equivalent mandatory prepayment or commitment
reduction requirements under the HY Bridge Facility (or such Facility is no
longer outstanding), (iii) if the HY Bridge Facility is no longer outstanding or
the equivalent mandatory prepayment or commitment

E-3



   

reduction requirements with respect thereto have already been satisfied, the
Borrower may, in its discretion, apply such proceeds pursuant to this clause (b)
or any equivalent mandatory prepayment or commitment reduction requirements
under the TLB Backstop Facility and Term Loan B Facility (or any combination of
the foregoing) and (iv) no such mandatory prepayments shall be required under
this clause (b) with respect to the proceeds from any offering of the Notes.

 

As used herein:

 

“Specified Debt Incurrence” means any issuance or incurrence of (a) the Notes,
(b) any other debt securities (including debt securities convertible into equity
and any equity-linked or hybrid debt-equity securities) of the Borrower or any
of its restricted subsidiaries, in each case, whether pursuant to a public
offering or in a Rule 144A or other private placement, (c) indebtedness under
any loan or other credit facility (other than the 364-day Bridge Facility, the
HY Bridge Facility, Backstop Facilities or Term Loan B Facility) of the Borrower
or any of its restricted subsidiaries and (d) any other indebtedness for
borrowed money of the Borrower or any of its restricted subsidiaries, in each
case, other than (i) intercompany debt between the Borrower and its restricted
subsidiaries, (ii) for the avoidance of doubt, indebtedness of the Borrower and
its subsidiaries and other subsidiaries that are “excluded subsidiaries” under
the Existing Credit Facility, including, after the Closing Date, (iii)
borrowings under the Existing Credit Facilities (but not any incremental
commitments thereunder effected after the date of the Commitment Letter), (iv)
refinancings of any existing indebtedness of the Borrower, provided that such
refinancing does not increase the aggregate outstanding amount thereof, other
than by the amount of accrued and unpaid interest on the indebtedness being
refinanced and the amount of any costs, fees and expenses incurred in connection
therewith, (v) deferred purchase price obligations, (vi) ordinary course working
capital facilities (other than any revolving credit facilities), (vii) ordinary
course capital leases, purchase money and equipment financings, (viii) any
Permitted Debt and (ix) any indebtedness of the Target and its subsidiaries
incurred prior to the Closing Date permitted to be incurred and remain
outstanding pursuant to the Acquisition Agreement.

 

“Specified Equity Issuance” means any issuance of common equity, preferred
equity or other equity securities by the Borrower, whether pursuant to a public
offering or in a Rule 144A or other private placement, other than (a) any equity
securities issued pursuant to employee stock plans or other employee
compensation plans, (b) equity securities issued as consideration in the
Acquisition or in any other acquisition, (c) issuances of directors’ qualifying
shares and/or

E-4



    other nominal amounts required to be held by persons (other than the
Borrower or its subsidiaries under applicable law) by the Borrower or any of its
subsidiaries or (d) issuances of Permitted Preferred Stock (as defined in the
Existing Credit Facilities), in each case on or after the date of the Commitment
Letter.       Optional Prepayment:   The 364-day Bridge Loans may be prepaid at
any time, in whole or in part, at par plus accrued and unpaid interest to the
date of prepayment but without premium or penalty, subject to reimbursement of
the Bridge Lenders’ breakage costs, upon not less than three (3) business days’
prior written notice, at the option of the Borrower.       Documentation:   The
definitive documentation for the 364-day Bridge Facility (the “364-day Bridge
Documentation”) will be drafted by counsel to Borrower, negotiated in good faith
by Borrower and the Commitment Parties and will be based on the Existing Credit
Agreement, as in effect on the date of the Commitment Letter but after giving
effect to the Specified Amendments, and solely with such other modifications
thereto as are required to reflect (a) the terms and conditions set forth in
this Exhibit E, (b) the interim nature of the 364-day Bridge Facility and the
fact that the 364-day Bridge Facility is an unsecured term loan facility, (c)
the 364-day Bridge Administrative Agent’s customary agency and mechanical
provisions, (d) scheduled exceptions to the representations and warranties to be
subject to the reasonable approval of the 364-day Bridge Lead Arrangers, except
with respect to any exceptions scheduled to the Existing Credit Facilities or
otherwise previously disclosed to the Commitment Parties and (e) modifications
to the Existing Credit Agreement that are mutually agreed to account for changes
in law or accounting standards or to cure mistakes or defects (it being
understood that if a modification of any provision in the definitive
documentation is proposed pursuant to this clause (e), but the Borrower and the
364-day Bridge Lead Arrangers fail to mutually agree on any modification of such
provision in the requisite time period to allow drawing on the Closing Date,
such provision shall be in the form of the corresponding provision of the
Existing Credit Agreement). The 364-day Bridge Documentation shall contain only
those conditions to borrowing, mandatory prepayments, representations and
warranties, affirmative, negative and financial covenants and events of default
expressly set forth in this Exhibit E, which, subject to the preceding sentence,
shall be substantially consistent with, but no less favorable to the Borrower in
any respect than, the Existing Credit Agreement. The principles set forth in
this paragraph are referred to as the “364-day Bridge Documentation Principles.”
      Conditions Precedent to   The availability of the borrowing under the
364-day Bridge Facility on

E-5



Borrowing:   the Closing Date shall only be subject to the Limited
Conditionality Provisions and the applicable conditions set forth in Exhibit H
to the Commitment Letter.       Representations and Warranties:   Subject to the
364-day Bridge Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and limited to those set forth in the
Existing Credit Agreement, it being understood that the representations and
warranties made on the Closing Date will cover the Target and its subsidiaries
(in the case of “excluded subsidiaries” of the Target, only to the extent such
representations and warranties cover the “excluded subsidiaries” of the
Borrower) and the Acquisition and the other Transactions.       Affirmative
Covenants:   Subject to the 364-day Bridge Documentation Principles and the
Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Agreement (as modified by the Specified
Amendment).       Negative Covenants:   Subject to the 364-day Bridge
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Agreement (as modified by the Specified Amendment).       Financial Covenants:  
Subject to the 364-day Bridge Documentation Principles and the Limited
Conditionality Provisions, substantially the same as and limited to those set
forth in the Existing Credit Agreement (as modified by the Specified Amendment).
      Events of Default:   Subject to the 364-day Bridge Documentation
Principles and the Limited Conditionality Provisions, substantially the same as
and limited to those set forth in the Existing Credit Agreement.       Cost and
Yield Protection:   Subject to the 364-day Bridge Documentation Principles and
the Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Agreement.       Assignments and
Participation:   Subject to the 364-day Bridge Documentation Principles and the
Limited Conditionality Provisions, substantially the same as and limited to
those set forth in the Existing Credit Facilities.       Voting:   Subject to
the 364-day Bridge Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and limited to those set forth in the
Existing Credit Facilities.       Expenses and Indemnification:   Subject to the
364-day Bridge Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and

E-6



    limited to those set forth in the Existing Credit Facilities.      
Governing Law and Forum:   New York, including exclusive New York jurisdiction.
      Counsel to 364-day Bridge Administrative Agent and 364-day Bridge Lead
Arrangers:   Simpson Thacher & Bartlett LLP.       Counsel to Borrower:  
Sullivan & Cromwell LLP.

E-7



CONFIDENTIAL EXHIBIT F

 

Project Cobra

HY Bridge Facility

Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit F shall have the meanings
set forth in the Commitment Letter to which this Exhibit F is attached or the
other Exhibits to the Commitment Letter.

 

Borrower:   Gartner, Inc., a Delaware corporation (the “Borrower”).       Lead
Arrangers and Bookrunner:   Goldman Sachs Bank USA (“Goldman Sachs”) and
JPMorgan Chase Bank, N.A. (“JPMorgan”) and each other financial institution
appointed as a lead arranger and/or bookrunner pursuant to the terms of the
Commitment Letter (collectively, the “HY Bridge Lead Arrangers”).      
Administrative Agent:   Goldman Sachs will act as sole administrative agent (in
such capacity, the “HY Bridge Administrative Agent” and, together with the
Existing Credit Facilities Administrative Agent, the Backstop Administrative
Agent, the Term Loan B Administrative Agent, the 364-day Bridge Administrative
Agent, the “Administrative Agents” and each, an “Administrative Agent”).      
Transactions:   As described in Exhibit A to the Commitment Letter.      
Lenders:   Goldman Sachs, JPMorgan (or one of its affiliates), and a syndicate
of financial institutions and other lenders (the “HY Bridge Lenders”) arranged
by the HY Bridge Lead Arrangers as contemplated by the Commitment Letter.      
Type and Amount of Facility:   A senior unsecured high yield bridge loan
facility (the “HY Bridge Facility”) in an aggregate principal amount of up to
$600.0 million; provided that such principal amount will be reduced by the
aggregate principal amount of Notes (or other Specified Debt Incurrence or any
Specified Equity Issuance) which are funded into escrow prior to the Closing
Date (if any) or as otherwise agreed by the HY Bridge Lead Arrangers (it being
understood that (a) the first $600.0 million of principal amount of Notes issued
prior to the Closing Date shall reduce the HY Bridge Facility before reducing
any other Facility and (b) any such issuance of Notes (or other Specified Debt
Incurrence or any Specified Equity Issuance) prior to the Closing Date shall be
issued (or deemed issued) into escrow) or that are funded on the Closing Date.  
    Purpose:   The proceeds of the loans under the HY Bridge Facility will be
used to finance in part the Acquisition, the Debt Repayment and the

F-1



    Transaction Costs.       Availability:   The full amount of the HY Bridge
Facility will be made available on the Closing Date.       Ranking:   The loans
under the HY Bridge Facility (the “HY Bridge Loans”) will rank pari passu with
other senior unsecured indebtedness of the Borrower.       Guarantees:  
Substantially the same as and limited to those set forth in the Existing Credit
Facility. The Target and each of its material domestic subsidiaries that would
be required to guarantee the Existing Credit Facility will be required to become
guarantors. The Borrower and the guarantors are collectively referred to as the
“Loan Parties.”       Maturity/Exchange:  

The HY Bridge Loans will initially mature on the first anniversary of the
Closing Date (the “Initial HY Maturity Date”), with such maturity to be extended
as provided below. If any of the HY Bridge Loans have not been previously repaid
in full on or prior to the Initial HY Maturity Date and no bankruptcy (with
respect to the Borrower) event of default then exists, such HY Bridge Loans
shall automatically be extended to the eighth anniversary of the Closing Date
(the “Extended Term Loans”). The Lenders in respect of such Extended Term Loans
will have the option at any time or from time to time after the Initial HY
Maturity Date to receive Exchange Notes (the “Exchange Notes”) in exchange for
such Extended Term Loans having the terms set forth in the term sheet attached
hereto as Exhibit G; provided that a Lender may not elect to exchange its
outstanding Extended Term Loans for Exchange Notes unless the conditions set
forth in Exhibit G under “Principal Amount” have been satisfied.

 

The HY Bridge Loans, the Extended Term Loans and the Exchange Notes shall rank
pari passu for all purposes.

      Interest Rates:   Prior to the Initial HY Maturity Date, the Borrower may
elect that the HY Bridge Loans bear interest at a rate per annum equal to (a)
the Base Rate (as defined in Exhibit D hereto) plus 3.50% (the “Initial Margin”)
or (b) the Adjusted LIBO Rate (as defined in Exhibit D hereto) plus 4.50%.  Such
margins will increase by 50.0 basis points every 90 days after the Closing Date.
At no time shall the interest rate in effect on the HY Bridge Loans exceed the
Total Cap (as defined in the Arranger Fee Letter).           Upon the occurrence
of a Demand Failure Event (as defined in the Arranger Fee Letter), the
outstanding HY Bridge Loans shall

F-2



   

automatically begin to bear interest at the Total Cap.

 

In no event shall the Adjusted LIBO Rate be less than 1.00% or the Base Rate be
less than the one-month Adjusted LIBO Rate plus 1.00% per annum.

 

The Borrower may select, in respect of Eurodollar loans, Interest Periods of one
week or one, two or three months or such shorter or longer period as may be
consented to by each HY Bridge Lender.

 

Interest will be payable in arrears (a) with respect to each Base Rate Loan, on
the first business day of each calendar quarter during the term of such Base
Rate Loan and (b) with respect to each Eurodollar Loan, on the last day of the
applicable interest period relating thereto; provided that in the event that the
interest period for a Eurodollar Loan shall be for a period in excess of three
months, then interest shall also be payable on each three month anniversary of
the commencement of such interest period.

 

Mandatory Prepayments:  

Subject to the HY Documentation Principles, substantially the same as those set
forth in the Existing Credit Facilities and including mandatory prepayments for
the following:

            (a) 100% of the net cash proceeds received by the Borrower from any
Specified Debt Incurrence after the Closing Date; provided that no such
mandatory prepayments shall be required under this clause (a) until the first
anniversary of the Closing Date with respect to any Specified Debt Incurrence
constituting secured debt; and                 (b) 100% of the net cash proceeds
received by the Borrower from any Specified Equity Issuance after the Closing
Date.       Optional Prepayment:   The HY Bridge Loans may be prepaid at any
time, in whole or in part, at par plus accrued and unpaid interest to the date
of prepayment but without premium or penalty upon not less than three (3)
business days’ prior written notice, at the option of the Borrower.      
Documentation:   The definitive documentation for the HY Bridge Facility (the
“HY Bridge Documentation) will be drafted by counsel to Borrower, negotiated in
good faith by Borrower and the Commitment Parties and will be based on the
Existing Credit Agreement, as in effect on the date of the Commitment Letter but
after giving effect to the Specified Amendment and solely with such other
modifications thereto as are required to reflect (a) the terms and conditions
set forth in this Exhibit F, (b) the interim nature of the HY Bridge Facility
and the fact



F-3



    that the HY Bridge Facility is an unsecured term loan facility, (c) the HY
Bridge Administrative Agent’s customary agency and mechanical provisions, (d)
scheduled exceptions to the representations and warranties to be subject to the
reasonable approval of the HY Bridge Lead Arrangers, except with respect to any
exceptions scheduled to the Existing Credit Facilities and (e) such
modifications as may be appropriate to reflect the differences between the
Existing Credit Facility and a high-yield bridge.  The HY Bridge Documentation
shall contain only those conditions to borrowing, mandatory prepayments,
representations and warranties, affirmative and negative covenants and events of
default expressly set forth in this Exhibit F, which, subject to the preceding
sentence, shall be substantially consistent with those included in customary
“high-yield” bridge financings of this type, including customary
incurrence-based negative covenants and not including any financial maintenance
covenants. The principles set forth in this paragraph are referred to as the “HY
Bridge Documentation Principles.”       Conditions Precedent to Borrowing:   The
availability of the borrowing under the HY Bridge Facility on the Closing Date
shall only be subject to the Limited Conditionality Provisions and the
applicable conditions set forth in Exhibit H to the Commitment Letter.      
Representations and Warranties:   Subject to the  HY Bridge Documentation
Principles and the Limited Conditionality Provisions, substantially consistent
with customary “high-yield” bridge financings of this type, it being understood
that the representations and warranties made on the Closing Date will cover the
Target and its subsidiaries (in the case of “excluded subsidiaries” of the
Target, only to the extent such representations and warranties cover the
“excluded subsidiaries” of the Borrower) and the Acquisition and the other
Transactions.       Covenants:   Subject to the HY Bridge Documentation
Principles and the Limited Conditionality Provisions, the HY Bridge Facility
will contain such affirmative and incurrence-based negative covenants as are
usual and customary for “high-yield” bridge financings of this type, subject to
(i) modifications to reflect current market conditions and other modifications
to be mutually agreed and (ii) it being understood and agreed that prior to the
Initial HY Maturity Date, certain covenants of the HY Bridge Loans may be more
restrictive than those of the Extended Term Loans and the Exchange Notes, as
reasonably agreed by the HY Bridge Lead Arrangers and the Borrower. The HY
Bridge Facility will not include any financial covenants.       Events of
Default:   Usual for facilities and transactions of this type, and others as
reasonably agreed by the HY Bridge Lead Arrangers and the

F-4



    Borrower. Following the Initial HY Maturity Date, the events of default
relevant to the HY Bridge Loans will automatically be modified so as to be
consistent with the Exchange Notes.       Cost and Yield Protection:   Subject
to the  HY Bridge Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and limited to those set forth in the
Existing Credit Facilities.       Assignments and Participation:   Subject to
the  HY Bridge Documentation Principles and the Limited Conditionality
Provisions, substantially the same as and limited to those set forth in the
Existing Credit Facilities.       Voting:   Subject to the  HY Bridge
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Facilities.       Expenses and Indemnification:   Subject to the  HY Bridge
Documentation Principles and the Limited Conditionality Provisions,
substantially the same as and limited to those set forth in the Existing Credit
Facilities.       Governing Law and Forum:   New York, including exclusive New
York jurisdiction.       Counsel to HY Bridge Administrative Agent and HY Bridge
Lead Arrangers:   Simpson Thacher & Bartlett LLP.       Counsel to Borrower:  
Sullivan & Cromwell LLP.

F-5



CONFIDENTIAL EXHIBIT G

 

Project Cobra

Exchange Notes and Extended Term Loans

Summary of Principal Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit G shall have the meanings
set forth in the Commitment Letter to which this Exhibit G is attached or the
other Exhibits to the Commitment Letter.

 

Issuer:   Gartner, Inc., a Delaware corporation (the “Issuer”).      
Guarantors:  

Same as the HY Bridge Loans.

 

The guarantees shall rank pari passu with all senior unsecured indebtedness and
shall rank senior to all subordinated indebtedness of such Guarantors.

      Principal Amount:   The Exchange Notes will be available only in exchange
for the Extended Term Loans on or after the Initial HY Maturity Date. The
principal amount of any Exchange Note will equal 100% of the aggregate principal
amount of the Extended Term Loan for which it is exchanged, and any accrued
interest then not due will be carried over. In the case of the initial exchange
by Lenders, the minimum amount of Extended Term Loans to be exchanged for
Exchange Notes shall not be less than $100.0 million.       Maturity:   The
Exchange Notes and Extended Term Loans will mature on the eighth anniversary of
the Closing Date.       Interest Rate:   The Exchange Notes and Extended Term
Loans will bear interest at a fixed rate equal to the Total Cap (as defined in
the Arranger Fee Letter).       Equity Clawback:   Exchange Notes and Extended
Term Loans will be subject to an equity clawback of up to 40% of the outstanding
value until the third anniversary of the Closing Date.       Optional
Redemption:   In the case of Exchange Notes held by a HY Bridge Lender or any
affiliate thereof (other than bona fide investment funds and entities that
manage assets on behalf of unaffiliated third parties (the “Asset Management
Affiliates”) and excluding Exchange Notes acquired pursuant to bona fide open
market purchases from third parties or market making activities (“Repurchased
Securities”)), the Issuer may redeem such Exchange Notes in whole or in part at
par plus accrued and unpaid interest at any time after the issuance thereof.



G-1



   

Exchange Notes held by any party that is not an HY Bridge Lender or an affiliate
thereof (other than Asset Management Affiliates and other than with respect to
Repurchased Securities) will be non-callable until the third anniversary of the
Closing Date, Thereafter, each Exchange Note will be callable at par plus
accrued interest plus a premium equal to three quarters of the coupon on such
Exchange Note, which premium will decline ratably on each yearly anniversary of
the Closing Date to zero on the date that is two years prior to the maturity of
the Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Issuer may redeem such
Exchange Notes at a make-whole price based on U.S. Treasury notes with a
maturity closest to the third anniversary of the Closing Date plus 50 basis
points.

      Mandatory Offer to Purchase:  

The Issuer will be required to offer to repurchase the Exchange Notes and repay
the Extended Term Loans upon the occurrence of a change of control (as defined
in the HY Bridge Documentation Principles) (which offer shall be at 101% of the
principal amount of such Exchange Notes or the Extended Term Loans, as
applicable, in each case plus accrued and unpaid interest).

 

The Issuer will also be required to offer to repurchase the Exchange Notes and
repay the Extended Term Loans upon the sale of certain assets (which offer shall
be at par plus accrued and unpaid interest to the repurchase date).

      HY Bridge Rollover Fee:   If and to the extent the HY Bridge Loans are
made, to the Commitment Parties, a HY Bridge Rollover Fee shall be payable in an
amount equal to 1.50% of the principal amount of the HY Bridge Loans outstanding
on the Initial HY Maturity Date, which shall be earned and due and payable on
the Initial HY Maturity Date.       Registration Rights:   The Exchange Notes
and Extended Term Loans shall be subject to registration rights. Holders of the
Exchange Notes and Extended Term Loans will be subject to transfer restrictions
under securities laws.       Covenants:   Subject to the HY Bridge Documentation
Principles and customary for high-yield senior debt offerings, subject to
modifications to reflect current market conditions and other changes to be
mutually agreed.       Events of Default:   Subject to the HY Bridge
Documentation Principles and customary for high-yield senior debt offerings,
subject to modifications to reflect current market conditions and other changes
to be mutually agreed.

G-2



Governing Law and Forum:   New York, including exclusive New York jurisdiction.
      Counsel to Issuer:   Sullivan & Cromwell LLP.

G-3



CONFIDENTIAL EXHIBIT H

 

Project Cobra

Conditions Precedent to Closing

 

Subject to the Limited Conditionality Provisions and the Documentation
Principles in all respects, the initial extensions of credit under the
Facilities will be subject to the satisfaction (or waiver by the Lead Arrangers)
of solely the following conditions:

 

1.          The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in accordance with the Acquisition Agreement in all material
respects, and no provision of the Acquisition Agreement shall have been waived,
amended, supplemented or otherwise modified (including any consent thereunder)
in a manner materially adverse to the Lenders or the Lead Arrangers without the
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned); provided that (a) any increase in the purchase price
shall not be deemed to be materially adverse to the Lenders or the Lead
Arrangers if it is paid for solely by an increase in the equity component of the
purchase price, (b) any decrease in the purchase price in an amount up to 10% of
the aggregate purchase price shall be deemed not materially adverse to the
Lenders or the Lead Arrangers (it being understood that a change after the date
hereof in the market value of the equity or stock component of the consideration
to be provided by the Borrower under the Acquisition Agreement shall not be
deemed a decrease in the purchase price thereunder), provided that such decrease
in the purchase price is allocated to reduce, on a dollar-for-dollar basis, the
amount of the 364-day Bridge Facility and (c) any amendment to the definition of
“Company Material Adverse Effect” set forth in the Acquisition Agreement shall
be deemed to be materially adverse to the Lenders and the Lead Arrangers.

 

2.          The Debt Repayment shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated.

 

3.          All fees of the Commitment Parties and the Administrative Agents
payable on or prior to the Closing Date pursuant to the Fee Letters, all fees
owed to the Lenders pursuant to the Fee Letters and all expenses of the
Commitment Parties required to be paid or reimbursed on the Closing Date
pursuant to the Commitment Letter (to the extent, in the case of such expenses,
invoiced at least three business days prior to the Closing Date, except as
otherwise agreed by the Borrower) shall have been paid, in each case, at the
Borrower’s option, from the proceeds of the initial funding under the relevant
Facility.

 

4.          The Lead Arrangers shall have received (a) audited consolidated
financial statements of the Target and its subsidiaries for the three most
recent fiscal years ended at least 60 days before the Closing Date, provided
that the Lead Arrangers acknowledge that they have received the audited
consolidated financial statements for the fiscal years ended December 31, 2013,
2014 and 2015, and (b) unaudited consolidated financial statements of the Target
and its subsidiaries for each fiscal quarter (other than the fourth fiscal
quarter) ended after the date of the most recent balance sheet delivered
pursuant to clause (a) above and at least 45 days before the Closing Date (and,
in the case of each of clauses (a) and (b), such financial statements shall be
prepared in conformity with U.S. GAAP); provided that such financial statements
specified in

H-1



clause (b) shall be subject to year-end adjustments and absence of footnotes and
provided further that the Lead Arrangers acknowledge that the financial
statements delivered and prepared by the Target with respect to the fiscal
quarters ended March 31, 2016, June 30, 2016 and September 30, 2016 have been
received.

 

5.          The Lead Arrangers shall have received (a) audited consolidated
financial statements for the Borrower and its subsidiaries for the three most
recent fiscal years ended at least 60 days before the Closing Date, provided
that the Lead Arrangers acknowledge that they have received the audited
consolidated financial statements for the fiscal years ended December 31, 2013,
2014 and 2015, and (b) unaudited consolidated financial statements for the
Borrower and its subsidiaries for each fiscal quarter (other than the fourth
fiscal quarter) ended after the date of the most recent balance sheet delivered
pursuant to clause (a) above and at least 45 days before the Closing Date (and,
in the case of each of clauses (a) and (b), such financial statements shall be
prepared in conformity with U.S. GAAP); provided that such financial statements
specified in clause (b) shall be subject to year-end adjustments and absence of
footnotes and provided further that the Lead Arrangers acknowledge that the
financial statements delivered and prepared by you with respect to the fiscal
quarters ended March 31, 2016, June 30, 2016 and September 30, 2016 have been
received.

 

6.          An unaudited pro forma consolidated balance sheet as of the end of
the most recent fiscal quarter provided pursuant to clause (a) or (b) of
paragraph 4 above and pro forma consolidated income statements of the Borrower
and its subsidiaries (after giving effect to the Transactions) for each of (i)
the most recent fiscal year for which audited consolidated financial statements
are provided pursuant to clause (a) above and (ii) the interim period, if any,
since the date of such audited financial statements through the most recent
quarterly unaudited consolidated financial statements provided pursuant to
clause (b) above and the corresponding interim period of the precedent fiscal
year (if any), in each case, presented in all material respects in accordance
with Article 11 of Regulation S-X.

 

7.          Except as set forth in the Filed Company SEC Documents (as defined
in the Acquisition Agreement as in effect on the date of the Commitment Letter)
(excluding any disclosures in the Filed Company SEC Documents in any risk
factors section, in any section related to forward-looking statements and other
disclosures that are predictive or forward-looking in nature) or in the Company
Disclosure Letter (as defined in the Acquisition Agreement as in effect on the
date of the Commitment Letter), from January 1, 2016 to the date of the
Acquisition Agreement, there has not occurred any fact, circumstance, effect,
change, event or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on the date of the Commitment
Letter). Since the date of the Acquisition Agreement, there shall not have
occurred and be continuing a Company Material Adverse Effect, as defined in the
Acquisition Agreement (as in effect on the date of the Commitment Letter). The
interpretation of the definition of Company Material Adverse Effect and the
determination of whether or not a Company Material Adverse Effect has occurred
shall be construed in accordance with the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within said
state, regardless of the laws that might otherwise govern under any applicable
contract of laws principles.

H-2



8.          The Specified Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct after giving effect to such materiality qualifier).

 

9.          The Acquisition Agreement Representations shall be true and correct
in all material respects to the extent required under the Limited Conditionality
Provisions.

 

10.        The 364-day Bridge Documentation, in the case of the 364-day Bridge
Facility, the Backstop Documentation, in the case of the Backstop Facilities,
the Term Loan B Documentation, in the case of the Term Loan B Facility, and the
HY Bridge Documentation, in the case of the HY Bridge Facility, shall have been
executed and delivered by the Loan Parties. Subject to the Limited
Conditionality Provisions, the guarantees and the security documents required to
satisfy the requirements described under the “Guarantees” and, in respect of the
Facilities, “Security” headings set forth in the applicable Term Sheet shall
have been executed and delivered by the Loan Parties.

 

11.        Subject to the Limited Conditionality Provisions, the Lead Arrangers
shall have received the following (the “Closing Deliverables”): (a) customary
legal opinions, (b) customary evidence of authority, (c) customary closing
officer’s certificates (including a certification of the aggregate amount of the
reductions in the commitments in respect of the 364-day Bridge Facility
occurring pursuant to the “Mandatory Prepayments/Commitment Reductions” section
in Exhibit E to the Commitment Letter, together with a reasonably detailed
calculation thereof), (d) good standing certificates (to the extent applicable)
in the respective jurisdictions of organization of the Loan Parties, (e) a
solvency certificate substantially in the form set forth in Exhibit I and (f) a
customary borrowing notice.

 

12.        To the extent requested at least 10 business days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S.A. Patriot Act, at least three business days prior to the Closing Date.

 

13.        (a) The Borrower shall have engaged one or more Investment Banks (as
defined in the Arranger Fee Letter) and shall have provided the Investment Banks
with a preliminary offering memorandum relating to offering of the Notes by the
Borrower in a form customary for offerings of high yield debt securities under
Rule 144A (other than a “description of notes” (provided that the Borrower shall
have used good faith efforts to finalize the “description of notes”)) and
including all information as would be customary in a preliminary offering
memorandum for an offering of high-yield debt securities under Rule 144A,
including discussion of the Borrower and the Target, financial statements, pro
forma financial statements and such other data that would enable the Investment
Banks to obtain customary comfort letters (including customary negative
assurance comfort) from the Borrower’s and the Target Business’s independent
public accountants (which, for the avoidance of doubt, shall not include
financial statements required by Rule 3-10 or Rule 3-16 of Regulation S-X,
information regarding executive compensation (including under Rule 402(b) of
Regulation S-K) or other information customarily excluded from a Rule 144A
offering memorandum) and (b) the

H-3



Investment Banks shall have been afforded a period of at least 15 consecutive
business days commencing upon the date of the delivery of the offering
memorandum described in clause (a) above to seek to offer and sell or privately
place the Notes (it being understood that (i) at all times during the Marketing
Period the financial information in the preliminary offering memorandum shall be
in compliance in all material respects with all requirements of Regulation S-K
and Regulation S-X as they would be applied to the offering memorandum as if it
were a prospectus under the Securities Act of 1933, as amended, and (ii) none of
the information (other than the financial information) included in the offering
memorandum shall at any time during the Marketing Period contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances under which such statements are made) (the “Notes Marketing
Period”); provided that (a) such 15 consecutive business day period shall
exclude January 16, 2017, February 20, 2017, April 14, 2017, May 29, 2017 and
July 4, 2017 and (b) if the Borrower in good faith reasonably believes that it
has delivered the preliminary offering memoranda required by this paragraph 13,
it may deliver to the Investment Banks written notice to that effect (stating
when it believes it completed the applicable delivery), in which case such
preliminary offering memoranda shall be deemed to have been delivered on the
date of the applicable notice unless the Borrower receives written objection
from the Investment Banks within five business days after the date such notice
is received. If the Borrower receives such written objection and the Borrower in
good faith reasonably believes that it has remedied any deficiencies in the
preliminary offering memorandum set out in such objection, it may deliver to the
Investment Banks written notice to that effect (stating when it believes it
completed the applicable subsequent delivery), in which case such preliminary
offering memorandum shall be deemed to have been delivered on the date of such
subsequent notice, unless the Investment Banks deliver a subsequent written
objection within five business days after the date such subsequent notice is
received.

H-4



CONFIDENTIAL EXHIBIT I

Project Cobra
Solvency Certificate

 

Pursuant to Section [·] of the Credit Agreement, dated [·], 2017, among Gartner,
Inc. (the “Borrower”), the Lenders from time to time party thereto and [·], as
administrative agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [Chief Financial Officer] of the Borrower, and not
individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions (as defined in the Credit Agreement), and after giving effect to
the application of the proceeds of such indebtedness under such Transactions:

 

(a)The amount of the fair saleable value of the assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis exceeds:

 

(i)the value of all liabilities of the Borrower and its Restricted Subsidiaries
(on a consolidated basis), including contingent and other liabilities, as
generally determined in accordance with applicable United States federal laws
governing determinations of the insolvency of debtors; and

 

(ii)the amount that will be required to pay the probable liabilities of the
Borrower and its Restricted Subsidiaries on its existing debts (including
contingent liabilities) as such debts become absolute and matured;

 

(b)The Borrower and its Restricted Subsidiaries (on a consolidated basis) do not
have an unreasonably small amount of capital for the operation of the businesses
in which it is engaged or proposed to be engaged; and

 

(c)The Borrower and its Restricted Subsidiaries (on a consolidated basis) will
be able to pay its liabilities, including contingent and other liabilities, as
they mature.

 

For purposes of this Certificate, each of the phrases “not have an unreasonably
small amount of capital for the operation of the businesses in which they are
engaged or proposed to be engaged” and “able to pay their liabilities, including
contingent and other liabilities, as they mature” means that the Borrower and
its Restricted Subsidiaries will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
its obligations as they become due. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Restricted Subsidiaries. In reaching the conclusions set forth
in this Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the
Borrower and its Restricted Subsidiaries after consummation of the Transactions.

I-1